Case 1:19-cv-08087-UA Document 5-1 Filed 08/29/19 Page 1 of 62



                          EXHIBIT 1

                  Second Amended Complaint
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    2 ofDocument
                                                                         62
                                    Pg 1 of 25


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 TS EMPLOYMENT, INC.,                                        Case No. 15-10243 (MG)

                 Debtor.                                    Chapter 11

 JAMES S. FELTMAN, not individually but solely
 as chapter 11 trustee for TS Employment, Inc.,

                 Plaintiff,

                 v.
                                                             Adv. Proc. No. 18-1649 (MG)
 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,

                 Defendants.

                               SECOND AMENDED COMPLAINT

         Plaintiff James S. Feltman, not individually but solely as chapter 11 trustee (“Trustee” or

“Plaintiff”) for the bankruptcy estate of TS Employment, Inc. (“TSE”), hereby states for his

complaint as follows:

                                  NATURE OF THE ACTION

         1.     This is an adversary proceeding by TSE’s bankruptcy estate against Kossoff &

Kossoff LLP (“K&K”) and its principal, Irwin Kossoff (“Kossoff” and together with K&K, the

“Defendants”), who performed and controlled substantially all of TSE’s financial reporting, tax

and accounting functions. As a result of Defendants’ conduct, TSE and its creditors suffered

more than $100 million in losses before TSE ultimately filed for bankruptcy protection in

February 2015.
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    3 ofDocument
                                                                         62
                                    Pg 2 of 25


       2.      Until its bankruptcy, TSE served as the professional employer organization

(“PEO”) for Corporate Resource Services, Inc. (“CRS”) and its subsidiaries (the “CRS

Subsidiaries” and, together with CRS, the “CRS Debtors”), a group of publicly traded staffing

businesses.   As the PEO, TSE was the employer of record for hundreds of thousands of

temporary workers supplied under the CRS Debtors’ contracts with their customers.

       3.      CRS experienced dramatic growth from 2010 to 2015 by offering its customers

competitive pricing and financing options, which were attractive differentiators. CRS’s ability to

expand its business rapidly was in large part dependent upon accounts receivable financing

provided by Wells Fargo and in part dependent upon purported financial accommodations made

by TSE, including the forgiveness or deferral of more than $70 million owed to TSE under its

PEO agreement with CRS.

       4.      TSE never had the capital or liquidity needed to make financial accommodations

to CRS. TSE was operated in a manner that concealed a multi-year scheme to defraud the

United States Treasury by systematically misreporting payroll tax obligations. This fraudulent

and coordinated scheme required carefully managed financial reporting and false tax reporting

activities which were performed and overseen by Irvin Kossoff.

       5.      Since TSE had no other means of creating working capital to provide financial

accommodations, TSE “financed” its accommodations to CRS by willfully failing to pay federal

employment taxes for TSE employees that were supplied to CRS customers, as well as other

obligations. Moreover, most of TSE’s funds were commingled in the accounts of its affiliate,

Tri-State Employment Service, Inc. (“Tri-State” and collectively with its wholly-owned

subsidiaries, “Tri-State Group”), where tens of millions of dollars were used for purposes

unrelated to TSE. As a result, TSE ultimately failed to pay more than $100 million (exclusive of




                                                2
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    4 ofDocument
                                                                         62
                                    Pg 3 of 25


interest and penalties) in federal employment tax obligations, as well as other non-tax

obligations.

       6.      From 2011 forward, TSE was insolvent and engaged in an unsustainable and

woefully under-capitalized business.     TSE had no chief financial officer or treasurer, no

accounting personnel and no employees of its own to carry out its core financial and accounting

operations. Instead, these functions were performed by Defendants, who ostensibly acted as Tri-

State’s and TSE’s outside accountants but exercised direct, complete, and virtually exclusive

control over the financial reporting systems and internal accounting functions of TSE. These

financial related duties included the preparation of federal and state payroll and withholding tax

returns and the weekly determination of how much TSE would deposit with the United States

Treasury to satisfy ongoing payroll tax obligations.

       7.      Defendants controlled, maintained, and made adjustments to TSE’s books and

records and financial reporting systems and decided how to account for TSE’s business

activities. Defendants also regularly exercised decisionmaking authority over financial matters

involving TSE, Tri-State, and other Cassera businesses. And it was Defendants—and not any

other officers or employees of TSE or Tri-State—that prepared the journal entries hiding massive

tax liabilities; prepared and filed TSE’s inaccurate tax returns; provided information to TSE’s

auditors; and prepared false financial statements.     Defendants’ actions hid TSE’s financial

condition from the outside world, thus permitting TSE to continue amass unpaid liabilities while

its corporate life was wrongfully prolonged.

       8.      Kossoff has admitted as much. In an April 22, 2015 declaration filed with the

Court, Kossoff conceded, among other things, that at the end of 2013, he made a journal entry

“moving” $67 million in unpaid TSE payroll tax liabilities from TSE’s books to Tri-State’s




                                                3
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    5 ofDocument
                                                                         62
                                    Pg 4 of 25


books, supposedly because Tri-State was going to pay those taxes. Defendants also prepared

false tax returns for 2013 incorrectly stating that TSE’s payroll taxes had been paid. As a result,

TSE’s 2013 year-end balance sheet and tax returns failed to reflect its massive insolvency and

unpaid tax liabilities, and TSE was able to continue operations. Kossoff reversed that the $67

million journal entry for unpaid payroll taxes after the year end 2013 audit was completed as he

knew that Tri-State had significant unpaid payroll tax obligations of its own and had no capacity

to satisfy TSE’s delinquent payroll tax obligations.

       9.      The Trustee brings this complaint against the Defendants to recover more than

$100 million in losses that would have been avoided had Defendants not engaged in the conduct

complained herein.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction pursuant to 28 U.S.C. § 1334(b) because this is an

adversary proceeding arising in and related to the chapter 11 case In re TS Employment, Inc.,

Case No. 15-10243, pending in the United States Bankruptcy Court for the Southern District of

New York.

       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1409(a).

       12.     This adversary proceeding is not a core proceeding.

       13.     The Trustee consents to entry of final order or judgment by this Court.

                                         THE PARTIES

       14.     Plaintiff James S. Feltman is the chapter 11 trustee for TSE and the CRS Debtors,

duly appointed under section 1104(a) of the Bankruptcy Code by the United States Trustee for

this region on February 27, 2015 and September 22, 2015, respectively.

       15.     Debtor TSE is a Florida corporation, with its principal place of business in New

York. At all times relevant to this complaint, Robert Cassera (“Cassera”) directly or indirectly


                                                 4
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    6 ofDocument
                                                                         62
                                    Pg 5 of 25


owned of 100% of the issued and outstanding stock of TSE, and held himself out as TSE’s

president.

        16.    Defendant K&K, an accounting firm, is a limited liability partnership located in

Goshen, New York. K&K provided accounting services for TSE from 2010 through 2015, and

provided accounting services for Tri-State Group entities and/or Cassera from 1995 until at least

2015.

        17.    Defendant Kossoff is an individual residing in Boca Raton, Florida. At all times

relevant to this complaint, Kossoff was a principal of K&K, and was the lead partner for K&K’s

engagement with TSE and the Tri-State Group.

                                              FACTS

The Staffing Business

        18.    Tri-State is a New York corporation with its principal place of business in New

York. Cassera directly or indirectly owns 100% of Tri-State’s issued and outstanding stock, and

at all times relevant to this complaint was the president and a director of Tri-State.

        19.    Cassera founded Tri-State in 1993 as a temporary staffing company.            The

company grew in size over the next 15 years, including through acquisitions that became part of

the Tri-State Group. Over time, corporations within the Tri-State Group began to serve as the

PEO for staffing businesses within the Tri-State Group, and for other staffing businesses owned

by Cassera.

        20.    By 2010, the Tri-State Group had become a national provider of staffing,

recruiting, and consulting services, with a focus on light industrial services, clerical and

administrative support and insurance related staffing.

        21.    In 2010, Accountabilities, Inc. (one of the CRS subsidiaries), which at the time

was directly or indirectly majority-owned by Cassera, completed a holding-company


                                                  5
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    7 ofDocument
                                                                         62
                                    Pg 6 of 25


reorganization and became a wholly owned subsidiary of CRS (incorporated the previous year);

CRS became a publicly-traded company; and Cassera became the direct or indirect majority

owner of CRS. Thereafter, CRS began pursuing a strategy of rapid expansion by acquiring

businesses from Tri-State, Cassera and competitors.

       22.     By the end of 2013, the CRS Debtors had more than 800 employees and operated

in over 200 locations. CRS’s gross revenue had grown from $120.9 million in fiscal year ending

September 30, 2010 to $819.7 million in 2013. In 2013, the CRS Debtors placed approximately

150,000 temporary workers with approximately 5,000 customers.

       23.     CRS’s apparent success in large part derived from its ability to provide customers

with temporary and seasonal workers at competitive rates, and its access to working capital to

fund acquisitions and provide customer financing. The CRS Debtors were thus able to offer an

expanding customer base—including a number of Fortune 500 companies—competitive pricing

and short-term financing to help them to more evenly distribute the expense of seasonal staffing,

an attractive differentiator from many other staffing companies.

       24.     Much of CRS’s access to liquidity and working capital was attributable to

financial accommodations purportedly made by TSE.

       25.     Pursuant to an agreement dated August 27, 2010 (the “PEO Agreement”), TSE

agreed to provide PEO services to CRS. As the PEO, TSE was the co-employer of record for the

hundreds of thousands of temporary or seasonal workers sourced by the CRS Debtors for their

customers, and was responsible for the payment of temporary worker’s wages and payroll,

remittance of withholdings, payment of employer taxes, risk management, underwriting, and

payment of workers’ compensation insurance and expenses.




                                                6
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    8 ofDocument
                                                                         62
                                    Pg 7 of 25


       26.      In exchange for its PEO services, TSE was entitled under the PEO Agreement to

be reimbursed by CRS for all compensation paid to temporary workers, the employer’s share of

taxes, workers’ compensation expenses and similar costs, plus an “administrative fee”

purportedly representing the cost of TSE’s services and profit. TSE billed CRS for the payroll-

tax and related obligations it incurred on behalf of the CRS customers, plus its administrative

fee. CRS then typically passed those charges along to its customers, plus an additional fee for its

own services.

       27.      As described in paragraphs 44 to 48 below, TSE forgave or deferred the collection

of tens of millions of dollars owed by CRS under the PEO Agreement, thus facilitating the CRS

Debtors’ competitive customer contracts and rapid expansion of their business.

TSE Was Dominated By Tri-State

       28.      From its inception, even though it was not a Tri-State subsidiary, TSE had no real

existence as a business separate from Tri-State, and was completely dominated and controlled by

Tri-State.

       29.      TSE never had any board meetings at which officers were appointed, and on

information and belief, no shareholder or director resolutions ever were executed in lieu of

meetings.    TSE did not even maintain a corporate minute book or corporate record book.

Officers and agents of Tri-State acted as de facto management for TSE, exerting total control

over TSE’s operations. This included the Defendants, who exercised direct, complete, and

virtually exclusive control over the financial reporting systems, tax and internal accounting

functions of TSE.

       30.      TSE had no offices independent of Tri-State, and instead “resided” in the same

space occupied by Tri-State at its 160 Broadway, New York, New York offices.




                                                7
18-01649-mg
        Case 1:19-cv-08087-UA
              Doc 16 Filed 03/28/19
                               Document
                                     Entered
                                          5-1 03/28/19
                                               Filed 08/29/19
                                                        16:29:25
                                                               Page
                                                                  Main
                                                                    9 ofDocument
                                                                         62
                                    Pg 8 of 25


       31.    TSE had no employees, excluding the temporary workers provided to CRS

customers. For example, TSE had no employees of its own to carry out its core financial and

accounting operations, nor did any TSE employees carry out basic PEO functions such as

preparing W-2s or payroll tax returns for temporary workers.

       32.    Tri-State’s complete dominance over TSE extended to TSE’s cash. To enable the

CRS Debtors to provide short-term financing to their customers, as well as for their own business

purposes, the CRS Debtors established a receivables financing relationship with Wells Fargo

Bank, N.A. (“Wells Fargo”).       In connection with that financing relationship, the CRS

Subsidiaries pledged their customer receivables as security to Wells Fargo, and the loans were

guaranteed by CRS.

       33.    As the CRS Subsidiaries’ customer receivables were collected by Wells Fargo

and new CRS Subsidiaries’ customer receivables were created and pledged to Wells Fargo,

Wells Fargo advanced funds to the CRS Subsidiaries, typically on a daily basis. The CRS

Subsidiaries in turn remitted to TSE most of the proceeds of the Wells Fargo advances pursuant

to the terms of the PEO Agreement so that TSE could pay temporary worker wages, employment

taxes and workers’ compensation expenses associated with employees supplied by TSE to the

CRS Subsidiaries’ customers.

       34.    Virtually each day, after the CRS Debtors made their payments to TSE, Tri-State

transferred TSE funds from TSE accounts to Tri-State Group accounts, where they were

commingled with Tri-State Group funds. The Tri-State Group entities and Cassera then used the

funds for a variety of purposes, many unrelated to TSE or the CRS Debtors.

       35.    Tri-State ensured that TSE’s basic payroll obligations to temporary and seasonal

workers were met, and caused TSE’s payroll accounts to be funded, thus keeping the Debtors’




                                               8
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                        5-1 03/28/19
                                              Filed 08/29/19
                                                        16:29:25
                                                              PageMain
                                                                   10 ofDocument
                                                                         62
                                   Pg 9 of 25


businesses (and the flow of funds from the CRS Debtors to TSE to Tri-State Group) alive, at

least temporarily. But as described in paragraphs 44 through 48 below, beginning in 2013 at the

latest, Tri-State Group entities began failing to remit large amounts to taxing authorities on

account of TSE’s payroll tax-related obligations, causing them to go unpaid.

Defendants’ Relationship with TSE and Tri-State

       36.    Since at least 1995, Defendants have been providing accounting services to Tri-

State Group entities and/or Cassera. After TSE was incorporated and began providing PEO

services to CRS in 2011, Defendants expanded the scope of their work to provide accounting

services to TSE as well. Defendants performed a wide range of accounting and related services

for Tri-State and TSE, including performing many of their core financial reporting functions.

       37.    Kossoff in particular was intimately involved in Tri-State’s and Cassera’s

businesses. Kossoff and Cassera traveled together regularly by private jet from Florida to New

York, where Tri-State and CRS were headquartered. They met frequently concerning Tri-State

and Cassera’s businesses, and Kossoff was regularly consulted about all financial matters

involving Tri-State and Cassera’s other businesses. Indeed, after TSE’s massive unpaid tax

liabilities were discovered, it was Kossoff who made presentations on behalf of Cassera to

CRS’s board of directors, claiming that the unpaid payroll tax liability was a “surprise” and had

been “unknown.”

Defendants’ Involvement in Tri-State and TSE

       38.    At all relevant times, TSE did not have a CFO or Treasurer. Nor did TSE or Tri-

State have any employees with the background and experience to report the entities’ multi-

billion dollar cash flow. Instead, Defendants exercised direct, complete, and virtually exclusive

control over the financial reporting systems, tax and internal accounting functions of TSE and




                                                9
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  11 ofDocument
                                                                        62
                                  Pg 10 of 25


fulfilled the roles ordinarily carried out by a company's senior internal financial and accounting

personnel.

       39.     Defendants acted with autonomy, and their conduct was their own.             Their

decisions facilitated TSE’s massive fraud. Defendants managed TSE’s financial reporting, tax

and internal accounting activities and exerted unfettered influence over decisions that affected

the Debtor’s finances and operations.

       40.     Defendants controlled, maintained, and made adjustments to TSE’s books and

records and financial reporting systems and decided how to account for the Debtor’s business

activities. For example, in a submission to this Court, Kossoff explained how he caused a year-

end intercompany general ledger entry to be recorded eliminating the $67 million federal payroll

tax liability on TSE’s books, and causing the $67 million federal payroll tax liability to be

reflected on Tri-State’s books. See Declaration of Irwin Kossoff in Support of Objection to Ex

Parte Application of Chapter 11 Trustee (“Kossoff Declaration”) ¶ 16 (TSE Dkt. No. 99). The

Kossoff Declaration is attached as Exhibit A to the Complaint.

       41.     Defendants also interfaced independently and directly with TSE’s auditor Lilling

& Company concerning its audits of TSE’s finances for years ended December 31, 2012 and

December 31, 2013. Defendants were the source of the information needed for TSE’s auditors to

perform those audits, and information requests were directed at Defendants, not others at TSE.

       42.     Defendants also prepared all of the federal and state income, payroll, and other

tax returns for TSE, and compiled the underlying information needed to prepare those returns.

       43.     In sum, Defendants were not third parties acting at the direction of management—

they were management.




                                               10
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  12 ofDocument
                                                                        62
                                  Pg 11 of 25


TSE’s Financial Accommodations to CRS

        44.    In order to provide the liquidity and working capital financing for CRS’s third-

party acquisitions and help cover the substantial overhead costs associated with CRS’s public-

holding-company structure, Tri-State caused TSE to forgive or defer tens of millions of dollars

of CRS obligations to TSE, and to provide additional financial accommodations to CRS.

        45.    By the fiscal year ended September 30, 2011, CRS’s first full year of operations

as a public company, CRS already had deferred payment to TSE of more than $11.4 million in

obligations arising under the PEO Agreement. The amount was converted to a “related loan

payable” on TSE’s books as of October 1, 2011, and continued to grow throughout 2011 and

2012.

        46.    In May and July 2012, respectively, CRS and TSE entered into two agreements

under which TSE accepted CRS common stock in satisfaction of $14.1 million of the related

loan payable to TSE by CRS. However, even after reducing the loan balance by $14.1 million,

as of CRS’s fiscal year ended September 30, 2012 the related party loan balance had again

grown to $7.7 million, excluding more than $15 million that was additionally owed by CRS to

TSE for wages and other employee obligations that were being paid on a current basis. TSE did

not have capital or a source of liquidity to fund deferred payment of these obligations.

        47.    By CRS’s fiscal year ended January 3, 2014, CRS’s intercompany payable to TSE

had grown to approximately $25 million ($10 million of which was classified by CRS as a

current liability). Just as TSE did not have capital or a source of liquidity to absorb the non-cash

satisfaction of the CRS receivables in 2012, it did not have capital or a source of liquidity to

absorb deferral of payment of this receivable from CRS in 2013.

        48.    By June 2014, CRS’s intercompany indebtedness to TSE had increased to more

than $50 million, roughly $35 million of which was being classified by CRS as a current


                                                11
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  13 ofDocument
                                                                        62
                                  Pg 12 of 25


liability. By September 30, 2014, that intercompany indebtedness stood at more than $55

million, roughly $40 million of which was being classified by CRS as a current liability.

TSE and the Tri-State Group’s Massive Unpaid Tax Liability

       49.     TSE never had the capital or liquidity needed to make financial accommodations

to CRS described in paragraphs 44 to 48 above. TSE had no credit lines or bank borrowings.

The CRS Debtors were TSE’s only customers and were the sole source of TSE’s revenue and

cash flow.

       50.     TSE “financed” many of its financial accommodations to CRS by failing to pay

more than $100 million (exclusive of interest and penalties) in federal employment taxes for TSE

employees supplied to CRS customers, as well as other obligations.

       51.     A pattern of significant federal tax late payments and non-payments at Tri-State

(and later TSE) began at the latest in 2009. In February 2011, the IRS filed a tax lien against TS

Staffing, a Cassera-owned company acquired by CRS later that year, for $830,000 in unpaid

2009 taxes. In 2012, the IRS notified TSE-PEO, Inc. that it was late on $18.9 million in taxes for

the previous year; in March 2014, the IRS notified TSE that it was behind on $600,000 in taxes

for 2012; and in June 2014, the IRS notified Tri-State that it had not paid $7.6 million in taxes

for 2012 and $23.5 million in 2013.

       52.     By the end of 2013, TSE’s books reflected that a massive $67 million unpaid

federal payroll tax liability. Effective as of the end of 2013, Defendants recorded a year-end

intercompany general ledger entry which eliminated the $67 million federal payroll tax liability

from TSE’s books, and caused the $67 million federal payroll tax liability to be reflected on Tri-

State’s books. Effective as of the end of 2013, Defendants recorded a year-end intercompany

general ledger entry which eliminated the $67 million federal payroll tax liability from TSE’s

books, and caused the $67 million federal payroll tax liability to be reflected on Tri-State’s


                                               12
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  14 ofDocument
                                                                        62
                                  Pg 13 of 25


books. Even if Tri-State had legitimately intended to eventually satisfy and pay TSE’s payroll

tax obligation, the elimination of the liability on TSE’s books and financial statements was

wholly improper and inaccurate inasmuch as TSE of course remained liable for its own tax

obligations until they were actually paid.

       53.     Defendants also masked TSE’s non-payment of its critical payroll tax liabilities

by causing TSE to file inaccurate tax returns. Defendants prepared and filed on TSE’s behalf

Form 941 returns indicating that all of TSE’s payroll taxes had been paid, when in fact they had

not.

       54.     Defendants also prepared and filed quarterly payroll tax returns which

underreported TSE’s payroll tax liability during the first, second and third quarters of each of

2012, 2013, and 2014. As a result, TSE was able to “defer” recognition and payment of those

taxes until the fourth quarter of each year, and Tri-State and Cassera would have access to

significant amounts of cash in the interim.

       55.     In late 2014, the 2013 year-end general ledger entry referenced in paragraph 52

above was “reversed” by Defendants, and the $67 million federal payroll tax liability “re-

appeared” on TSE’s financial statements. Significant portions of TSE’s 2014 federal payroll tax

liability also had gone unpaid in the interim. By the time TSE commenced its bankruptcy case

on February 2, 2015, its unpaid federal payroll tax liabilities had ballooned to more than $100

million, not including penalties or interest.

       56.     Not surprisingly, Tri-State Group entities also had been failing to pay their own

payroll taxes. Tri-State Group entities, for their part, had amassed an additional roughly $105

million in unpaid federal payroll tax liabilities by February 2, 2015, not including penalties or




                                                13
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  15 ofDocument
                                                                        62
                                  Pg 14 of 25


interest. As the Tri-State Group entities’ accountants, Defendants knew that Tri-State also had

failed to pay its federal payroll tax obligations.

Intercompany Claims

        57.     As indicated in paragraphs 28 to 35 above, TSE had no employees or business

independent from Tri-State, and substantially all of its business functions were performed by

officers or employees of Tri-State. Tri-State and TSE entered into an agreement pursuant to

which Tri-State charged an administrative fee to TSE in exchange for the services provided by

Tri-State employees.

        58.     Tri-State ostensibly charged TSE an administrative fee in 2012 equal to 1.75% of

TSE’s gross wages (a fee of roughly $9.5 million), and an administrative fee in 2013 equal to

1.45% of TSE’s gross wages (a fee of roughly $9.4 million), and caused TSE’s books to reflect

those fees.

        59.     As of December 31, 2014, as a result of (among other things) Tri-State’s misuse

of TSE’s cash described in paragraphs 33 and 34 above, the TSE/Tri-State general ledger

intercompany account reflected that the Tri-State Group entities owed TSE approximately $90

million.

        60.     On January 30 and 31, 2015, as TSE’s bankruptcy case was being filed,

Defendants made a series of large journal entries on TSE’s general ledger in the TSE/Tri-State

intercompany account, which they dated as of December 31, 2014. Those entries had the effect

of purporting to transform the large intercompany balance owed by Tri-State into a net liability

to Tri-State owed by TSE.

        61.     Kossoff further adjusted these entries in March 2015, subsequent to TSE’s chapter

11 filing. Kossoff has acknowledged making these adjustments. Kossoff Decl. ¶ 12.




                                                     14
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  16 ofDocument
                                                                        62
                                  Pg 15 of 25


        62.    The historical 2011 year-end financial statements prepared by Defendants

reflected a total administrative fee owed by TSE to Tri-State of $7,278,514; the 2012 year-end

financial statements prepared by Defendants reflected a total administrative fee owed by TSE to

Tri-State of $9,531,223; and the 2013 year-end financial statements prepared by Defendants

reflected a total administrative fee owed by TSE to Tri-State of $9,374,512. Income tax returns

prepared and filed by Defendants on behalf of TSE reflected administrative fees consistent with

those financial statements.

        63.    Before Defendants made the eve-of-bankruptcy journal entries, TSE’s books

reflected a 2014 administrative fee owed by TSE to Tri-State of $14,267,586, which would have

been generally consistent with the administrative fee charged in prior years.

        64.    Defendants’ eve-of-bankruptcy journal entries purported to debit the TSE/Tri-

State intercompany account for tens of millions of dollars in additional administrative fees.

There is no documentary support for these entries in TSE’s books and records, and they exceed

the percentage administrative fee Tri-State reported that it was charging TSE by tens of millions

of dollars.

Workers’ Compensation Costs

        65.    Workers’ compensation insurance poses particular risks for PEOs and their

insurance carriers.    PEOs typically do not retroactively charge customers for workers’

compensation claims as loss experiences are developed over time. Instead, the PEO typically

charges each customer up front for the anticipated cost of its workers’ compensation expenses,

and bears the risk that it has underestimated its long-term workers’ compensation liabilities. As

the National Association of Insurance Commissioners (“NAIC”) has explained, a PEO thus faces

the difficult task of “analyz[ing] its development patterns, estimat[ing] its expected losses,

select[ing] an appropriate safety margin and discount rate, and then allocat[ing] anticipated costs


                                                15
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  17 ofDocument
                                                                        62
                                  Pg 16 of 25


among its clients in a manner that allows it to remain competitive in the marketplace.” NAIC,

Workers’ Compensation Large Deductible Study at 46 (2006) (“Large Deductible Study”).1

          66.     Failure to properly estimate and charge customers for workers’ compensation

costs can result in significant losses to the PEO and insolvency. If the PEO becomes insolvent,

the workers’ compensation insurance carrier is left to foot the bill for unfunded fees and costs.

          67.     These risks are magnified if the PEO takes out a high-deductible policy. The

NAIC further warns that “[a]n especially hazardous situation would occur if a PEO were allowed

to use a small affiliated insurer to write a large deductible policy. . . . The danger is that should

the PEO become insolvent, either from its assumption of workers’ compensation risk or for some

other reason . . . , then its affiliated insurer would be likely to fail along with the PEO.” Large

Deductible Study at 48.

          68.     Tri-State and TSE were among the largest customers of their workers’

compensation insurer, Lumbermen’s Underwriting Alliance (“Lumbermen’s”). Lumbermen’s

had agreed to underwrite and administer a workers’ compensation insurance program under

which Tri-State and TSE (as an additional named insured) reimbursed Lumbermen’s for a

“deductible” of $1.25 million per occurrence for bodily injury and $1.25 million per employee

for disease. This effectively meant that TSE, the employer of record for more than 100,000

temporary workers, was self-insured for all but the largest workers’ compensation claims.

          69.     The high-deductible policy under which TSE essentially was self-insured meant,

in the short term, that TSE initially paid lower insurance premiums to Lumbermen’s and

purported to pass those savings along to CRS and is customers. However, TSE bore an ever-

increasing risk of loss. As more and more workers’ compensation claims were submitted and its

loss experience developed, TSE became liable to Lumbermen’s for tens of millions of dollars in
1
    The Large Deductible Study is available at http://www.naic.org/prod_serv/WCD-OP-06.pdf.


                                                   16
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  18 ofDocument
                                                                        62
                                  Pg 17 of 25


deductibles and other obligations associated with those claims, and could not pass those losses

along to CRS’s customers.

       70.     Lumbermen’s would regularly report potential future losses related to the

workers’ compensation program, but despite this identified risk of loss, and notwithstanding

years of workers’ compensation claims in the tens of millions of dollars, Defendants never

reflected a single penny of reserves for any potential or accrued workers’ compensation claims

on TSE’s books and records.

       71.     The 2011, 2012, and 2013 year-end financial statements prepared by Defendants

reflected TSE workers’ compensation expenses of $11,656,666, $17,823,879, and $25,091,162,

respectively, for those years.

       72.     Defendants made eve-of-bankruptcy journal entries on TSE’s books that

purported to debit the TSE/Tri-State intercompany account for tens of millions of dollars in

workers’ compensation-related obligations dating back to 2012.         Even though Defendants

controlled and maintained TSE’s books and records for TSE’s entire existence, they had never

previously caused these purported intercompany liabilities to Tri-State to be reflected on TSE’s

books, TSE’s financial statements, or TSE’s tax returns.

       73.     Moreover, to the extent these journal entries legitimately reflected legitimate TSE

workers’ compensation obligations, they should have been reflected in TSE’s books as a direct

TSE liability to Lumbermen’s, and not as an offset or charge against the TSE/Tri-State

intercompany account. Tri-State did not satisfy and pay TSE’s obligations to Lumbermen’s. To

the contrary, Lumbermen’s was adjudicated to be insolvent and placed in liquidation after TSE’s

and Tri-State’s obligations to Lumbermen’s went unpaid, forcing Lumbermen’s to book tens of




                                               17
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  19 ofDocument
                                                                        62
                                  Pg 18 of 25


millions of dollars of losses. Thus, it would have been improper to charge the intercompany

accounts for such liabilities when they remained directly due and owing to Lumbermen’s.

       74.     The largest eve-of-bankruptcy journal entry made by Defendants purported to

debit the TSE/Tri-State intercompany account by $56,533,828 for cash and securities held in a

collateral account that had been pledged to Lumbermen’s. Even though Defendants controlled

and maintained TSE’s books and records for TSE’s entire existence, they had never previously

caused any such intercompany obligation to be reflected on TSE’s books or financial statements.

       75.     Moreover, as explained above, TSE’s obligations to Lumbermen’s have not been

paid, and there is no accounting or other basis to treat the assets in the collateral account as

having been applied in satisfaction of TSE (as opposed to Tri-State Group) obligations to

Lumbermen’s.

                                            COUNT I

                                 Accounting Malpractice/Negligence

       76.     Plaintiff restates and re-alleges paragraphs 1 through 75 of this complaint as

though fully set forth herein.

       77.     An accountant has a professional obligation to exercise due care and to follow

recognized and accepted professional standards in the exercise of his or her profession. For

example, the Code of Professional Conduct published by the American Institute of Certified

Public Accounts (“AICPA”) requires accountants “to discharge professional responsibilities with

competence and diligence,” and “imposes the obligation to perform professional services to the

best of [the accountant’s] ability, with concern for the best interest of those for whom the

services are performed, and consistent with the profession’s responsibility to the public.”

§ 0.300.060.02.




                                                18
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  20 ofDocument
                                                                        62
                                  Pg 19 of 25


       78.     Additionally, both Kossoff and K&K were at all relevant times licensed in New

York, and were thus required to practice their profession in accordance with New York laws and

regulations. New York law prohibits “professional misconduct,” defined to include practicing

accounting “with gross incompetence, with gross negligence on a particular occasion or

negligence or incompetence on more than one occasion.” N.Y. Educ. Law § 6509(2). New

York regulations state that, to determine whether this provision has been violated, it is

appropriate to consider “the generally accepted auditing standards and accounting principles

promulgated by the [AICPA] and by the Financial Accounting Standards Board.” 8 N.Y.C.R.R.

§ 29.10(a)(12).

       79.     New York regulations further prohibit “unprofessional conduct,” defined to

include “grossly negligent failure to comply with substantial provisions of Federal, State or local

laws, rules or regulations governing the practice of the profession.” 8 N.Y.C.R.R. § 29.1(a)(1).

       80.     A primary responsibility of an accountant is to ensure that a company’s financial

statements fairly and accurately reflect the true financial condition of the company. To that end,

financial statements must be prepared and reported in accordance with the conventions, rules,

and procedures recognized by the accounting profession as defining accepted accounting

practices.

       81.     As relevant to Defendants’ preparation of TSE’s financial reports, basic

recognized and accepted accounting standards require that a liability should be derecognized

only if the debtor is relieved of its obligation for the liability. For example, the Financial

Accounting Standards Codification (“ASC”) published by the Financial Accounting Standards

Board, which is the authoritative source for Generally Accepted Accounting Principles

(“GAAP”), contains the following provisions:




                                                19
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  21 ofDocument
                                                                        62
                                  Pg 20 of 25


       ASC 405-20-40 (EXTINGUISHMENTS OF LIABILITIES, DERECOGNITION) – “A debtor
       shall derecognize a liability if and only if it has been extinguished. A liability has
       been extinguished if . . . a. The debtor pays the creditor and is relieved of its
       obligation for the liability. . . . b. The debtor is legally released from being the
       primary obligor under the liability, either judicially or by the creditor. . . .”

       ASC 450-20-25 (RECOGNITION, GENERAL) – “An estimated loss from a loss
       contingency shall be accrued by a charge to income if both of the following
       conditions are met: a. . . . [I]t is probable that an asset had been impaired or a
       liability had been incurred at the date of the financial statements. . . . [and] b. The
       amount of the loss can be reasonably estimated.”

       82.     Recognized and accepted accounting standards also require that tax liabilities be

accurately reflected in a company’s financial statements. For example, the ASC provides:

       ASC 740-10-25-2 (INCOME TAXES, GENERAL RECOGNITION)  “A tax liability or
       asset shall be recognized . . . for the estimated taxes payable or refundable on tax
       returns for the current and prior years.”

       83.     Moreover, federal law prohibits tax return preparers from preparing a tax return

containing an understatement of liability that is due to an unreasonable position or to a reckless

disregard of rules or regulations. I.R.C. § 6694(a), (b). State laws also require that a company’s

tax returns be free of misrepresentations regarding the amount of taxes owed by the taxpayer.

       84.     At all times relevant to this complaint, Defendants acted as accountants for TSE

and the Tri-State Group entities. Among other things, Defendants controlled and maintained

TSE’s and the Tri-State Group entities’ books and records. They also prepared and submitted

TSE’s and the Tri-State Group entities’ corporate tax returns, state unemployment reports, and

payroll tax returns to taxing authorities, and corresponded with federal, state and local taxing

authorities regarding taxes.

       85.     Kossoff expressly acknowledged Defendants’ position as TSE’s accountant in his

declaration filed with this Court. (Kossoff Decl. ¶ 3 (“I have been the accountant for the Debtor

since 2010 and the accountant for the other Tri-State companies . . . since 1995. K&K reviews

and reconciles the books and records of the Debtor and the Tri-State Entities on a quarterly and


                                                 20
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  22 ofDocument
                                                                        62
                                  Pg 21 of 25


annual basis. . . . K&K prepares the Debtor's and the Tri-State Entities’ corporate tax returns,

state unemployment forms, the form 941s which report the payroll tax withholdings to the [IRS]

and correspondence with federal, state and local taxing authorities regarding taxes.”).)

       86.     Kossoff acknowledged TSE’s failure to pay massive payroll tax liabilities, and

admitted that Defendants made the book entries “removing” these liabilities from TSE’s books in

2013, then adding the liabilities back in late 2014.         (Kossoff Decl. ¶ 16.)     Defendants’

“derecognition” of liabilities violated basic recognized and accepted accounting standards.

       87.     In addition, Defendants prepared and filed on TSE’s behalf Form 941 returns

incorrectly indicating that all of its payroll taxes had been paid, and also prepared and filed

quarterly payroll tax returns which underreported TSE’s payroll tax liabilities. Defendants’

failure to recognize current and prior tax liabilities violated basic recognized and accepted

accounting standards, as well as federal and state laws applicable to tax return preparers.

       88.     As a result of Defendants’ masking of TSE’s tax liabilities and their preparation

and filing of incorrect tax returns, TSE was able to continue in business, transferring tens of

millions of additional dollars to Tri-State Group entities and incurring tens of millions of dollars

in additional liabilities that remain unpaid today.

       89.     In addition, to the extent any of Defendants’ eve-of-bankruptcy general ledger

journal entries reflected legitimate TSE intercompany liabilities, Defendants’ failure to cause

these liabilities to be reflected on those liabilities, TSE books and records, financial statements,

and tax returns in 2011, 2012, 2013, and 2014 violated recognized and accepted accounting

standards.

       90.     Moreover, to the extent any unpaid obligations to Lumbermen’s are legitimately

related to TSE, Defendants should have previously recorded these in TSE’s books or financial




                                                 21
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  23 ofDocument
                                                                        62
                                  Pg 22 of 25


statements as a direct TSE liability to Lumbermen’s, and not as an offset or charge against the

TSE/Tri-State intercompany account.

       91.     As TSE’s accountants, Defendants owed a duty to TSE to use the skill and care

ordinarily used by a reasonable and competent accountant under the same or similar

circumstances. Defendants breached their duty to provide accounting services to TSE at the

required level of skill and care, as demonstrated by the gross failures and deficiencies described

in this complaint.

       92.     Defendants violated their duty of care owed to TSE by failing to record and

reflect TSE’s liabilities in accordance with recognized and accepted accounting standards and the

professional standards of care.     Defendants were negligent and acted recklessly in their

performance of accounting services for TSE.

       93.     Defendants violated their duty of care owed to TSE by, among other things,

preparing and submitting financial statements and tax returns which included incorrect

information and material errors, and which did not present fairly, TSE’s financial position in

conformity with federal and state law and basic recognized and accepted accounting standards.

       94.     Defendants failed to provide accounting services in compliance with professional

standards of care and applicable law by, among other things, masking TSE’s failure to pay to

tens of millions of dollars in federal payroll tax obligations in 2013 and 2014 and, assuming the

Kossoff Declaration is true, by failing to properly record worker’s compensation-related

liabilities to Lumbermen’s and TSE’s intercompany liabilities to Tri-State Group entities in

TSE’s books and records, financial statements, and tax returns in 2011, 2012, 2013, and 2014.

       95.     Defendants’ negligence and/or recklessness enabled the uninterrupted flow of tens

of millions of dollars from TSE to or for the benefit of the Tri-State Group and Cassera, and




                                               22
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  24 ofDocument
                                                                        62
                                  Pg 23 of 25


permitted TSE to continue to incur tens of millions of dollars of additional liabilities long after

its business should have been shut down, all to the detriment of TSE creditors.

       96.     Defendants’ negligence and/or recklessness have proximately caused TSE to

suffer damages in an amount exceeding $100 million.

                                            COUNT II

                                               Fraud

       97.     Plaintiff restates and re-alleges paragraphs 1 through 75 of this complaint as

though fully set forth herein.

       98.     Defendants intentionally or recklessly made numerous false representations in

their capacity as TSE’s accountants and tax return preparers.          These false representations

included but were not limited to making book entries hiding TSE’s unpaid tax liabilities in 2013.

They also included making false representations in the form of the false eve-of-bankruptcy

journal entries or, if the Kossoff Declaration is accurate, by failing to record liabilities in TSE’s

books and records during 2012, 2013, and 2014.

       99.     Defendants’ intentional or reckless false statements also included the preparation

of numerous federal and state tax returns containing false representations concerning the timing

of TSE’s income and its payment of payroll-related taxes.

       100.    Defendants knew that their representations were false at the time that they were

made and/or made them recklessly. As explained above, Defendant Kossoff admitted in his

sworn declaration filed with this Court that he masked TSE’s liabilities. Defendants’ knowledge

that the representations were false when they were made is reinforced by the Defendants’ eve-of-

bankruptcy journal entries on TSE’s books, which purported to debit the TSE/Tri-State

intercompany account for tens of millions of dollars in liabilities dating back to 2012.




                                                 23
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  25 ofDocument
                                                                        62
                                  Pg 24 of 25


       101.    Defendants’ false representations were material, and Defendants made them

knowing that TSE’s financial statements and tax returns would be relied upon by TSE’s

creditors.

       102.    TSE’s creditors reasonably relied upon the accuracy of TSE’s financial statement

and tax returns. Defendants’ false representations induced TSE’s creditors to refrain from taking

actions that would have interrupted the flow of tens of millions of dollars from TSE to or for the

benefit of the Tri-State Group and Cassera. Those false representations further permitted TSE to

continue to incur tens of millions of dollars of additional liabilities, long after its business would

have been shut down had its true financial condition and non-payment of taxes been known.

       103.    Among other things, had TSE’s true financial condition been known and/or

accurate tax returns been filed, state and federal taxing authorities would have taken actions to

collect TSE’s massive unpaid tax liabilities and prevent the incurrence of additional unpaid tax

liabilities; the administrators of state workers’ compensation programs would not have permitted

TSE to continue operating as a PEO; and Lumbermen’s would not have agreed to continue

underwriting and administering TSE’s workers’ compensation insurance program.

       104.    Defendants’ false representations directly and proximately permitted TSE to incur

tens of millions of dollars of additional liabilities long after its business should have been shut

down, and caused creditor losses in a corresponding amount.

       105.    As a direct and proximate result of Defendants’ fraud, TSE and its creditors

suffered tens of millions of dollars in damages.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment on Counts I

and II of this complaint in favor of Plaintiff, as chapter 11 trustee of TSE, and against Kossoff &




                                                   24
18-01649-mg
       Case 1:19-cv-08087-UA
             Doc 16 Filed 03/28/19
                              Document
                                    Entered
                                       5-1 03/28/19
                                             Filed 08/29/19
                                                       16:29:25
                                                             PageMain
                                                                  26 ofDocument
                                                                        62
                                  Pg 25 of 25


Kossoff LLP and Irwin Kossoff in an amount to be determined at trial, plus interest, costs and

attorneys’ fees, and such other equitable relief as may be just and proper.



Dated: New York, New York                            Respectfully submitted,
       March 28, 2019
                                                     By: /s/ Vincent E. Lazar

                                                     Vincent E. Lazar
                                                     JENNER & BLOCK LLP
                                                     353 North Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel. (312) 222-9350
                                                     Fax (312) 527-0484
                                                     vlazar@jenner.com

                                                     Richard Levin
                                                     Carl Wedoff
                                                     JENNER & BLOCK LLP
                                                     919 Third Avenue
                                                     New York, New York 10022
                                                     Tel. (212) 891-1600
                                                     Fax (212) 909-0815
                                                     rlevin@jenner.com
                                                     cwedoff@jenner.com

                                                     Attorneys for the Chapter 11 Trustee




                                                25
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 16-1 Filed 03/28/19
                              Document Entered
                                        5-1 Filed
                                                03/28/19
                                                  08/29/19
                                                         16:29:25
                                                            Page 27Exhibit
                                                                    of 62 A   Pg
                                    1 of 36




                       Exhibit A
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         28Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         2 of
                                           1 of
                                              3612



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK



In re:                                                              Chapter 11

                                                                     Case No. 15-10243 (MG)
TS EMPLOYMENT, INC.

                                   Debtor.



           DECLARATION OF IRWIN KOSSOFF IN SUPPORT OF OBJECTION
               TO EXPARTE APPLICATION OF CHAPTER 11 TRUSTEE

 IRWIN KOSSOFF, declares under penalty of perjury:

         1.       I am a partner at Kossoff & Kossoff LLP ("K&K"), a certified public accounting

 firm located in Goshen New York, and I make this declaration in response to the March 26, 2015

 declaration   of James S. Feltman, Chapter 11 Trustee,        through which declaration I understand      he

 sought injunctive relief against Tri-State Employment            Services Inc. ("TSES"),TS Employment,

 Inc, (the "Debtor" ) and others. As detailed below, Mr. Feltman's declaration is erroneous in

 many respects.

         2.       I am a certified public accountant and formed K & K, a small accounting firm, in

 1984. Other than myself, K&K has 3 partners,          1   additional   CPA, 2 junior accountants and 5

 staff employees.   K&K has approximately          2600 individual tax clients and approximately     260

 business clients, including    of corporations,   partnerships    and fiduciaries, including one prior

 client company with annual revenues         of approximately $50-60 million (exclusive of the Debtor

 and related companies).       During my early years in public accounting, I was employed at an

 accounting firm, N. Tannenbaum        & Co, , working on tax returns and other client matters,

 including the filings and financial statements for one public company, Hess Oil & Chemical
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         29Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         3 of
                                           2 of
                                              3612



 Corporation.    I then worked in private industry for several years, serving as controller at several

 corporations, including at a subsidiary       of Revlon Inc. , and as    an assistant budget manager for

 Revlon. I was also a member of the federal tax committee of the Westchester Society of CPAs.

         3.       I have been the accountant for the Debtor since 2010 and the accountant for the

 other Tri-State companies (collectively, but exclusive          of the Debtor, the "Tri-State Entities" )

 since 1995.' K@K reviews and reconciles the books and records                 of the Debtor   and the Tri-State

 Entities on a quarterly and annual basis. Among other services, K@K prepares the Debtor's and

 the Tri-State Entities' corporate tax returns, state unemployment            forms, the form 941s which

 report the payroll tax withholdings      to the Internal Revenue Service (the        "IRS") and

 correspondence     with federal, state and local taxing authorities regarding taxes.

         4,       Each of the Tri-State Entities, except Carusso, is involved in the provision of

 Professional Employer Organization          ("PEO") services to clients across the country. PEO

 services generally consist     of payroll, benefits, worker's     compensation,     tax, and training services.

 Each of the Tri-State Entities has been formed for an express purpose which makes it easier to

 function and to manage the separate business requirements              of individual states or types of

 clients. For example, Tri-State North Carolina provides services to clients predominantly                  in

 North Carolina and TSES provides PEO services to clients nationwide                  which are generally

 companies with cash on delivery payment arrangements.

                  In the case of the Debtor, it provided PEO services exclusively to Corporate

 Resources Services Inc.      ("CRS") and     its wholly owned subsidiaries.        The Debtor provided

 payroll services, health insurance and worker's compensation,              and made tax payments        for the

 approximate    30,000 temporary employees of CRS. The Debtor rendered mostly weekly and

 ' The Tri-State Entities consist of Tri-State Employment Service Inc. and its 8 active subsidiaries: TSES, Broadway
                                                                      ,
 PEO, STS Group, Tri-State SC, Tri-State North Carolina, Tri-Odyssey, TSE-PEO, and Carusso Staffing
 ("Carusso"),
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         30Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         4 of
                                           3 of
                                              3612



some daily invoices (for daily workers) to CRS to cover these costs together with a small

administrative   fee which, including interest expense on past due balances, totaled 0.78% of

payroll in   2014.

        6.       Based upon my extensive knowledge of the books and records and tax filings of

the Debtor and the Tri-State Entities, there is no basis for the Trustee's statement           of the existence

 of a "massive fraud involving the Debtor, " as alleged in $ 10 of his March 26, 2015 declaration

 (the "Feltman Declaration" ), Based upon my knowledge               of the books   and records, the Tri-State

 Entities have not entered into any "suspicious or lopsided business transactions with the Debtor"

 (see Feltman Declaration at $ 10) and there are no missing or diverted assets as suggested by Mr.

 Feltman in his declaration and accompanying           papers. In fact, the contrary is true. Every dollar

 spent and transferred   by and among the Debtor and the Tri-State Entities can be accounted for.

 Contrary to the Trustee's sworn statements          about   "a massive fraud"   based upon large sums of

 money transferred     out   of the Debtor, the net of all transfers, debits   and credits, between the

 Debtor, on the one hand, and the Tri-State Entities, on the other hand, from January 2010

 through January     31, 2015 results   in a debt due from the Debtor to the Tri-State Entities       of

 approximately     $32 million. Therefore, the following statements of the Trustee, seemingly made

 without analysis or reference to any time periods, are meaningless            without any detail or context:

 (i) the Debtor "paid Tri-State $84 million more than it received" (presumably from CRS) (see

 Feltman Declaration at $ 15); (ii) the Debtor "made more than $30 million in unexplained

 payments to a related company named 'Broadway PEO' for no discernable reason" (see Feltman

 Declaration at $ 15); or (iii)    $1.7 billion   was transferred   from the Debtor to [Tri-State[ (see

 Feltman Declaration at $ 24). Other than a vain attempt to support his baseless allegation                of a

 "massive fraud", there appears to be no reason for the Trustee to have picked out only sums
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         31Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         5 of
                                           4 of
                                              3612



flowing out    of the Debtor   when he had available to him on the same general ledger from which

he obtained those transfers, all the monies flowing into the Debtor. The Trustee also had on the

general ledger all the journal entries reflecting payments made on behalf       of the Debtor    by the

Tri-State Entities and consolidating balances to TSES quarterly and annually.           Since all

transactions   are recorded and reconciled in the books and records     of the Debtor    and there are

quarterly and year-end consolidated balances, the Trustee could plainly see the net         of all   the

transactions   and determine that what he was saying presented an incomplete and misleading

recitation of the actual facts.

         7.      The Trustee has recently repeated his same baseless allegations in an April 15,

 2015 filing, apparently without any further review of the books and records of the Debtor or

 inquiry to any employee or outside vendor with knowledge         of the finances of the Debtor. (See

 Trustee's Ex Parte Application, Docket No. 93, April 16, 2015.) He now poses the question

 "where did that $100 million go?" (Id, p. 2) without the slightest recognition or

 acknowledgement       that there may have been no $100 million in the first place, as is actually the

 case here. And, in what appears to me to be an entirely unprofessional       manner for someone who

 advised me he had an accounting background,        the Trustee concludes that "the Debtor may have

 filled the coffers   of numerous Cassera-related companies.    " (Id. P 16). In fact, I met   with the

 Trustee at his request on April 7, 2015 together with Yolanda Trippiedi, the Debtor's Corporate

 Secretary, who among other things supervises the bookkeeping department           of the Debtor. This

 was the perfect opportunity      for the Trustee to resolve any suspicions he might have harbored.

 He made no effort to do so. Instead, at that meeting, the Trustee did not ask me a single question

 about back payroll tax liabilities, transfers from the Debtor to the Tri-State Entities, the inter-

 company and Debtor obligations, or any questions at all about the finances or financial
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         32Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         6 of
                                           5 of
                                              3612



statements     of the Debtor.

         8.         Since it appears the Trustee is not providing to the Court an accurate or balanced

account of the finances        of the Debtor, I believe    it is time to set the record straight directly with

the Court.

         9.         The Debtor and the Tri-State Entities were cash strapped.              In the ordinary course

of business, every day funds were disbursed between the Debtor                  and the Tri-State Entities,

wherever cash was required to fund operations.              The inter-company       and Debtor transfers were

accurately recorded in the books and records             of each company, which books          and records were

kept separately, and then reconciled quarterly and annually.               As can be seen by a review        of the

 books and records from 2010 forward, the Debtor owed monies to TSES for worker's

 compensation       and medical insurance for the CRS employees.              The Debtor also sometimes had

 cash available that was used by one of the Tri-State Entities for its own operations when not

 immediately      needed by the Debtor. But, most often, the Debtor needed funds to pay payroll

 taxes, worker's compensation          or other expenses, and the Tri-State Entities funded those costs.

 The net of all those transactions as at January 31, 2015 is the approximate                $32 million net due

 from the Debtor to the Tri-State Entities.

          10.       On the day the Feltman Declaration was filed (and prior to its filing), the Debtor

 provided to the Trustee, at his request, the Debtor's January 2015 financial statements which

 reflected the $32 million debt due from the Debtor to the Tri-State Entities (including $28

 million due to     TSES). See Exhibit A attached financial statements/balance               sheet, including long-

 term liabilities reflecting all inter-company         obligations broken out by company on the Debtor' s

 balance sheet at January       31, 2015 and accompanying email           transmittal   on March 26, 2015.

 ' The only   subject matter raised by the Trustee at the meeting was about whether the payroll invoices rendered to
 CRS were accurate, which they were, as Ms. Trippiedi demonstrated       to him by obtaining sample invoices and
 payroll runs for randomly selected dates and comparing the two.
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         33Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         7 of
                                           6 of
                                              3612



         11.        In addition to his selected cash figures going out of the Debtor, the Trustee also

references as another one      of his cited "questionable related-entity transactions" approximately

$20 million in overhead allocations to the Debtor from the Tri-State Entities in 2012 and 2013.

(See Feltman Declaration at $ 15,) As the Trustee himself has noted, the Debtor has no direct

employees.        The facilities and manpower to operate the Debtor are provided through Tri-State.

All administrative      expenses are shared by the Tri-State Entities and the Debtor, pro rated on the

basis of each entity's total dollar amount of client payroll,       As the Debtor's client payroll

increased over the years after 2010, its pro rata share       of the administrative    expenses dropped

from 1.8% of payroll in 2011 to       0.78% of payroll   in   2014. For example, in 2013, total

 administrative     costs for the Tri-State Entities' and the Debtor's operations was approximately

 $21 million. This sum consisted of approximately         $12 million in manpower costs and

 approximately      $8.5 million in overhead costs, such as rent, utilities and supplies. Although the

 Debtor's client payroll was over 50% of total payroll, the Debtor paid less than 50% of

 administrative     costs, approximately   $9 million. For a company with approximately              $760 million

 in gross revenues in     2013, overhead costs of approximately $9 million does not suggest             any

 impropriety      and there was none. See Exhibit   B, Schedule of Administrative         Costs and

 Allocations.

         12.        In addition to picking out numbers in isolation to deem "suspicious", the Trustee

 appears to have made no effort to understand       how the payroll tax deficit arose before erroneously

 alleging it involved a "massive fraud", A simple review          of the books of the Debtor make very

 clear what transpired here as all transactions are recorded in those books. Those books have

 been available to the Trustee at the Debtor's offices from the time         of his   appointment.

 Beginning in      2011, a cash deficit arose between the Debtor     and CRS on account       of CRS's
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         34Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         8 of
                                           7 of
                                              3612



unpaid invoices. By the end            of January 2015, that cash deficit was approximately $63 million.

Those are funds that the Debtor did not have available to it to make timely payroll tax payments.

          13.        In addition to this approximate          $63 million shortfall in payments on invoices

rendered by the Debtor to CRS, a further cash shortfall was created because the Debtor

underestimated        the costs   of worker's compensation for the approximate 30,000 CRS employees.

The Debtor had agreed to charge CRS a fixed fee on that basis which turned out to be

 substantially      less than the Debtor was obligated to pay in actual costs for worker's compensation.

 In addition, the Debtor was obligated to pay collateral for the worker's compensation                      claims,

 which collateral was not charged to CRS at all. The shortfall between amounts charged to CRS

 and amounts for which the Debtor was obligated in worker's compensation                         costs and collateral

 totaled approximately       $48.5 million and $56 million, respectively, between January 2012 and

 December 31, 2014. Thus, there was a total cash shortfall relating to the provision of worker's

 compensation        of $104.5 million     during that period.

          14.        As background, TSES held the worker's compensation                    insurance policy issued by

 Lumbermen's         Underwriting      Alliance ("Lumbermen's")           which included coverage for CRS's

 30,000 temporary employees serviced by the Debtor. Therefore, the Debtor owed to TSES the

 funds necessary to pay the premium              and claims on behalf       of the CRS employees,       as well as

 collateral required to be maintained           by Lumbermen's         to cover the claims    of those employees.

 While the Debtor charged CRS a flat fee for worker's compensation                       based upon its estimate of

 cost, the Lumbermen's         policy was not based on a flat fee. The policy provided for a payment of

 a percentage       of standard insurance      premium which was approximately              25% in 2014, plus 100%


 ' In 2012, there
                was an offset of approximately $14.1 million when the Debtor accepted stock in lieu        of cash
 payment of invoices totaling approximately $14.1 million.

   I understand that a description   of the policy   and how it operated is contained in Lumbermen's   March 2, 2015
 filing. (Docket Nos. 39-40.)
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         35Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                        Pg
                                         9 of
                                           8 of
                                              3612



 of the states' taxes required to be paid by Lumbermen's          on the gross premium which averaged

 another approximate      20% of standard policy premium.         In addition, the Debtor was obligated to

pay up to a maximum        for each individual claim, which maximum was $1.25 million in the 2014

policy, and a required amount of collateral to be held as security for the claims which was 100%

 of current claims   and a percentage     of claims for development (i. e. , anticipated      future increases in

 costs to current claims). Between January 2012 and December 31, 2014, CRS was charged $84

 million for worker's compensation         but the costs   of and collateral for worker's compensation for

 CRS's temporary employees totaled approximately              $188.5 million, leaving a cash shortfall of

 approximately    $104.5 million, Thus, the Debtor had a large cash shortfall relating to the

 provision   of worker's compensation, caused        by its underestimation     of what turned out to be the

 outsized costs   of claims, as   well as its obligation for large sums   of required collateral. The

 Debtor's agreement with CRS with respect to CRS's payments for worker's compensation was

 insufficient to cover the actual obligations      of the Debtor for worker's compensation, creating a

 further cash shortfall   of the Debtor of $104.5 million.

         15.      In total, the approximately     $63 million shortfall in payments from CRS to the

 Debtor on account     of unpaid invoices     and the approximate    $104.5 million shortfall created by

 the delta between $84 million in the worker's compensation            costs charged to CRS and the sums

 for which the Debtor was obligated for CRS's worker's compensation,               which together total

 $167.5 million, is the cause of the Debtor's inability to make all payroll tax payments on a timely

 basis. In short, business stresses, not a "massive fraud", account for the delay by the Debtor in

 being able to fund some     of its   payroll tax payments.

         16,      The Trustee asserts, as his final alleged indication        of a "massive    fraud involving

 the Debtor", that the Debtor's tax obligations       of as much as $100 million was "grossly
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                              Entered
                                               5-1 04/22/15
                                                     Filed
                                                         03/28/19
                                                           08/29/19
                                                               11:03:12
                                                                  16:29:25
                                                                     PageMain
                                                                           36Exhibit
                                                                              ofDocument
                                                                                 62 A Pg
                                        Pg
                                         10 9ofof36
                                                  12


 inconsistent with the Debtor's filed tax returns.     " (Feltman    Declaration at $ 5). In his

 accompanying     ex parte application, the Trustee specifies that he is referring to the difference

 between a payroll tax liability    of $26 million   allegedly reported in the Debtor's 2013 federal tax

 return and the February     2015 bankruptcy filing where it was reported to the Court that the

 Debtor's payroll tax liability while not finally calculated "could be as high as $100 million.             " (Ex
 Parte Application, March 26, 2015, Docket No. 60, p.           3.) In the first instance, it should be noted

 that from 2010 when the Debtor began in business, it has paid approximately                    $391 million

 in federal payroll taxes, including       approximately      $133 million in 2014 alone. Turning to the

 specific allegation of the Trustee, there was actually no $26 million in payroll tax liabilities

 reported in the Debtor's 2013 federal tax return.        The payroll tax liabilities of the Debtor, which

 were $67 million for the year end 2013, had been transferred to the books             of TSES, reported on

 TSES's 2013 tax returns, and then, in late 2014, those 2013 tax liabilities were transferred back

 to the Debtor. See Exhibit C, consisting of relevant pages from the 2013 tax returns of the

 Debtor and Tri-State.

          17.     The above tax liability transfers occurred for the following reasons. On May 21,

 2013, the Debtor had transferred to TSES 30,472, 676 shares of CRS stock. The stock transfer

 was made to reduce the Debtor's shareholdings           in CRS so that the Debtor would not have to

 report equity earnings on investment       in CRS, as required by the American Institute         of Certified

 Public Accountants     ("AICPA"), which the Debtor had to do in 2012 in the approximate amount

 of $185,000. For the transaction,      an independent     valuation prepared in March 2012 was used

 which valued the stock at .4622 per share (when it was trading at . 55 a share) and a promissory

 note in the amount    of $14,084, 410.84 was issued by TSES to the debtor. ' However, on                the day


 ' This stock had previously been given to the Debtor by CRS in March and July of 2012 in reduction of
 approximately $14. 1 million of the outstanding debit for unpaid invoices owed by CRS to the Debtor.
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         37Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                       Pg1110
                                            of of
                                               3612


 of the stock transfer in May 2013, CRS stock was trading at $1.65 per share so the value of the

 stock was substantially     higher, closer to $50 million.      By mid-November        2013, CRS stock was

trading at   $3.87 a share, making the more than 30 million shares transferred to TSES worth

 approximately     $117,929,256. TSES intended to borrow against              and/or to sell shares in 2014 and

use the proceeds to pay all the Debtor's outstanding           back payroll taxes. However, in 2014, CRS,

which had retained a new accounting firm, Crowe Horwath, did not complete the CRS 2013

 financial statements in time for CRS's usual filing in April 2014, and the financial statements

 were not completed and issued until September 2014. Meanwhile, the price                   of CRS stock

 declined to an average price      of approximately $1.50 in September 2014. As a result, TSES did

 not sell the CRS stock and repay the Debtor's back payroll tax liabilities             of $67 million, so that

 liability was transferred    back to the Debtor's books and records in late 2014. In addition to

 those outstanding    payroll taxes, the Debtor, while paying $133 million in payroll taxes in 2014,

 had additional unpaid payroll tax liabilities       of approximately $27 million at year        end 2014 and

 another approximate       $6 million in January 2015 prior to the bankruptcy filing, which I am

 informed occurred when Wells Fargo, CRS's lender, failed to provide available funds for that

 purpose.    Accordingly, at the time of the bankruptcy,         the Debtor's outstanding      liabilities for back

 payroll taxes was approximately        $100 million, as the Court was informed upon the bankruptcy

 filing. At that same time, the Debtor also owed to Tri-State a net            of approximately $32 million.

 In addition, the Debtor had other outstanding         debts   of approximately $36.5 million,        including

 approximately     $9 million in overdrawn cash accounts and approximately               $27 million in accounts

 payable.    See Exhibit D, Financial Statement Balance Sheet at January 31, 2015 columns D and

 E. Together, the outstanding obligations of the Debtor total the approximate $167.5 million cash


 ' The reportingof the $67 million liability for back payroll taxes on the TSES 2013 tax return had no impact on
 TSES's revenues or expenses or its tax calculations.
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         38Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                       Pg1211
                                            of of
                                               3612



shortfall suffered by the Debtor since         2012. In short, there is no missing or diverted $100

million or any missing or diverted monies at all.

          18.       In January 2015, shortly before the bankruptcy            filing, I attended a meeting,

together with counsel for the Debtor, with Ms. Catherine Rodriguez, the IRS revenue agent

 assigned to collection     of the Debtor's    payroll taxes. At that meeting, we discussed developing a

repayment       plan for the back 2013 and 2014 payroll taxes. We explained to Ms. Rodriguez the

 steps that would be taken both by the Debtor and by CRS which would make it possible to pay

the back payroll taxes. For        2015, the Debtor had increased its gross margin to CRS by                5'/o and


 CRS was going to: 1) increase prices to its clients; 2) reduce overhead and 3) exit clients with
                                                                                                                          7
 bad worker's compensation         insurance experiences to reduce the cost           of worker's compensation.

 Ms. Rodriguez was receptive to developing a payment plan and she recognized that the Debtor

 had previously paid all back payroll taxes when the Debtor previously                  fell behind in 2012.      If

 Wells Fargo had not intervened         and determined      to shut down CRS, I believe a successful plan

 would have been developed, the back payroll taxes would have been paid for 2013 and 2014, and

 both CRS and the Debtor would have continued in business.

          19.       In sum, there has been no "fraud" committed here. There were business stresses

 at CRS which caused it to fall short on its obligations to pay the Debtor sums due, the worker's

 compensation       costs owed by the Debtor were much higher than had been projected and were

 charged on too low a flat fee basis to CRS, and the costs             of collateral for worker's compensation

 were not charged to CRS at all. Together these factors led the Debtor to have cash shortages and

 be unable to meet the payroll tax obligations in a timely fashion. Nonetheless,                   as set forth above,


 ' Throughout 2014, some of the business issues which were hindering profitability of the Debtor were being
 analyzed and addressed, In addition to gathering information concerning the Debtor's undercharging CRS for
 worker's compensation, the Debtor identified the CRS clients with the worst worker's compensation claims
 experience and also sent staff to certain CRS clients to provide safety and other training in order to reduce worker's
 compensation    claims.
15-10243-mg
 18-01649-mg
        Case 1:19-cv-08087-UA
              Doc
               Doc9916-1Filed
                            Filed
                               04/22/15
                                  03/28/19
                                   Document
                                          Entered
                                             Entered
                                              5-1 04/22/15
                                                   Filed
                                                       03/28/19
                                                         08/29/19
                                                             11:03:12
                                                                16:29:25
                                                                   PageMain
                                                                         39Exhibit
                                                                            ofDocument
                                                                               62 A Pg
                                       Pg1312
                                            of of
                                               3612




    the Debtor paid approximately    $391 in payroll taxes during its first   S years in business and I

    believe would have been able to correct the errors which caused the shortfall and thus would

    have been able to pay the back taxes and current tax obligations.       All transactions    are   reflecte

    on the books and records   of thc Debtor from which the facts set forth     in this declaration can

    easily be confirmed.

            20,     Pursuant to 28 U. S,(', 1746, I declare under penalty     of perjury that   the foregoing

    is true and correct,

    Executed on April 21, 201S in I3oynton Beach, Florida




                                                           IRWIN




                                                      12
15-10243-mg
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 16-1
                   99-1 Filed 03/28/19
                              04/22/15
                               Document Entered
                                         5-1 Filed
                                                 04/22/15
                                                 03/28/19
                                                   08/29/19
                                                          11:03:12
                                                          16:29:25
                                                             Page 40Exhibit
                                                                     of 62 A   Pg
                                     14
                                      1 of 7
                                           36




                             ~&HIBIT A
              15-10243-mg
              18-01649-mg
                     Case 1:19-cv-08087-UA
                            Doc 16-1
                                 99-1 Filed 03/28/19
                                            04/22/15
                                             Document Entered
                                                       5-1 Filed
                                                               04/22/15
                                                               03/28/19
                                                                 08/29/19
                                                                        11:03:12
                                                                        16:29:25
                                                                           Page 41Exhibit
                                                                                   of 62 A                    Pg
                                                   15
                                                    2 of 7
                                                         36

Wellin, Andrew S.

From:                                     Yolanda Trippiedi &ytrippiedi@tristateemployment. corn&
Sent:                                     Thursday, April 09, 2015 9:30 AM
To:                                       Wellin, Andrew S.
Cc:                                       'ernie kossoff'
Subject:                                  FW: TS EMPLOYMENT INC 2014-2015 Financial Statement: &Standard& Balance Sheet
Attachments:                                Standard Balance Sheet. pdf

Follow Up Flag:                           Flag for follow up
Flag Status:                              Flagged



Andrew

See attach


Thank you,

Yolanda Trippiedi

Tri       State Employment   Services, Inc.
160 Broadway 15th Floor
New York, New York 10038
Te I¹ 212-346-7960
Ce I¹ 917-921-1338
      I


Fax¹ 212-202-6178


---Original Message---
From: Yolanda Trippiedi [mailto: tri iedi tristateem              lo ment. com]
Sent: Thursday, March 26, 2015 4:24 PM
To: 'rcrisafulliNmesirowfinancial. corn'; 'Lyman, Scott'
Cc: 'ernie kossoff'; 'nkurisNtristateemployment.          corn'
Subject:       FW: TS EMPLOYMENT INC          2014-2015 Financial Statement: &Standard& Balance Sheet

Rob

See attach Balance Sheet Jan 2015


Thank you,

Yolanda Trippiedi

  State Employment Services, Inc.
Tri
160 Broadway 15th Floor
New York, New York           10038
Te I¹ 212-346-7960
Ce    I   I¹ 917-921-1338
         15-10243-mg
         18-01649-mg
                Case 1:19-cv-08087-UA
                       Doc 16-1
                            99-1 Filed 03/28/19
                                       04/22/15
                                        Document Entered
                                                  5-1 Filed
                                                          04/22/15
                                                          03/28/19
                                                            08/29/19
                                                                   11:03:12
                                                                   16:29:25
                                                                      Page 42Exhibit
                                                                              of 62 A    Pg
                                              16
                                               3 of 7
                                                    36
Fax¹ 212-202-6178


---Origina   I   Message---
From: Nina Kuris [mailto:nkuris tristateem lo ment. com]
Sent: Thursday, March 26, 2015 4:23 PM
To: Yolanda Trippiedi
Subject: FW: TS EMPLOYMENT INC 2014-2015 Financial Statement: &Standard& Balance Sheet




Nina Kuris
Tri-State Employment      Services Inc.
Controller
PH: 212-346-7960 ext. 388
Fax: 212-346-9528

This message and any attachments are intended only for the use of the
addressee and may contain information that is Privileged and confidential.
if the reader of the message is not the intended recipient or an authorized
representative of the intended recipient, you are hereby notified that any
dissemination of this communication is strictly prohibited. If you have
received this communication in error, notify the sender immediately by
return email and delete the message and any attachments from your system.

---Original Message---
From: Nina Kuris [mailto:nkuris tristateem lo ment. com]
Sent: Thursday, March 26, 2015 4:09 PM
To: erniekossoff bellsouth. net
Subject: TS EMPLOYMENT INC 2014-2015 Financial Statement: &Standard& Balance
Sheet


This financial statement, &Standard& Balance Sheet, was generated     on
03/26/2015 for TS EMPLOYMENT INC 2014-2015.

Inorder to open this file, AdobeR ReaderR must be installed on your
computer. To get a free version of this software from Adobe, go to
www. adobe. com su ort downloads main. html
          15-10243-mg
          18-01649-mg
                 Case 1:19-cv-08087-UA
                        Doc 16-1
                             99-1 Filed 03/28/19
                                        04/22/15
                                         Document Entered
                                                   5-1 Filed
                                                           04/22/15
                                                           03/28/19
                                                             08/29/19
                                                                    11:03:12
                                                                    16:29:25
                                                                       Page 43Exhibit
                                                                               of 62 A    Pg
                                               17
                                                4 of 7
                                                     36
                                     TS EMPLOYMENT INC 2014-2015
                                                Balance Sheet
                                               January   31, 2015

                                                   ASSETS

Current Assets
Chase 934129677 EXP                              (583,928.85)
 Chase-934-129669 P/R IOS                        (239,007.40)
WF 412 2124662 P/R AA                            (638, 819.59)
WF 4128875358 SM                                   (24,445.20)
WF 412 2124670 P/R DIAMOND                     (1,473,443, 97)
SOVEREIGN 729 04950739 PR DIA                    (858,254.91)
SOVEREIGN 10027947240                          (2, 109,621.05)
WF 412 4001686 TS STAFFING                     (3,610,879.70)
WF 412 5513002 IOS                               (467, 618.90)
CITI 998 7259395 PR CRD                             91,983.76
Account Receivable-IOS                          5, 503, 189.27
Account Receivable-TS STAFF SE                 32, 305, 629.69
AR-ACCOUNABILITIES                              7, 183,825. 10
AR-CRD                                          5, 515,563.65
AR-CRS                                         (2, 165,436.24)
AR-CRS-TRITEL                                       43, 966.29
AR-DIAMOND                                      9, 854, 899.32
AR-ICG                                          5, 144, 709.67
AR-NATION WIDE SCREENING                            41,414.06
NYS SUTA Ref Recvble CRD                           868, 592,24

Total Current Assets                                                    54, 382, 317.24

Property and Equipment

Total Property and Equipment                                                      0.00

Other Assets
Prepaid Expenses                                     2, 699.09
 Suta Deposit-NH                                    11,000.00
Deferred Tax Asset                                  42, 369.00
Workers Comp Collateral Deposi                 56, 533, 828.00

Total Other Assets                                                      56, 589, 896.09

Total Assets                                                        $   110,972,213.33



                                         LIABILITIES AND CAPITAL

Current Liabilities
Accounts Payable                                 5, 396, 355.38
Accounts Payable-OVERLOAD                         (555,420.64)
ACCRUED PAYROLL                                 10,764, 393.90
Accrued Payroll Taxes                            3,305, 874.52
Accrued Expenses                                   212,666.06
Corporation Taxes                                    29, 053.00
Federal &. Fica Taxes Payable                   67,424, 697.33
Federal k, Fica Taxes Payable                   26, 828, 391.83
Federal 8c Fica Taxes Payable                    5, 975, 648. 94
EFLEX FOR ALL                                        41,637.88
Deductions-401K                                      15,602.56
Deductions Payable                                  571,987.78
Deduct Payable Accountabilites                       40, 459, 70
Deduct Payable CRD                                       838.27
Deduct Payable CRS                                        41.69
                                   Unaudited - For Management Purposes Only
        15-10243-mg
        18-01649-mg
               Case 1:19-cv-08087-UA
                      Doc 16-1
                           99-1 Filed 03/28/19
                                      04/22/15
                                       Document Entered
                                                 5-1 Filed
                                                         04/22/15
                                                         03/28/19
                                                           08/29/19
                                                                  11:03:12
                                                                  16:29:25
                                                                     Page 44Exhibit
                                                                             of 62 A   Pg
                                             18
                                              5 of 7
                                                   36
                                   TS EMPLOYMENT INC 2014-2015
                                                 Balance Sheet
                                                January   31, 2015

Deduct Payable Diamond                              23, 320.96
Deduct Payable ICG                                       35.00
Deductions Payable IOS                                  753.83
Deduct Payable STAFF                                17,380.01
Child Support Deductions                           141,902.91
C/S Ded CRD                                              30.81
Withholding Tax                                    318,303.35
NY Withholding Tax                                 324, 674. 16
NY Withholding Tax                                 143,318.38
NY LOCAL W/H                                              1.02
NY MTA Withholding Tax                               2, 773. 16
NY SDI ER tax                                       13,152.95
NJ Withholding Tax                                 323,772.25
NJ LOCAL Withholding Tax                             3,919,34
CA Withholding Tax                                 197,568.63
PA Withholding Tax                                  30, 121.85
PA LOCAL Withholding Tax                            11,617.44
PA OCCUPATION Withholding   Tax                      1,041.10
PA SCHOOL Withholding Tax                               580.01
VA Withholding Tax                                  (2, 398, 16)
DE Withholding Tax                                   1,828.26
KS W/H TAX                                              235.45
MA witholding tax                                  268, 630.93
OH W/H TAX                                           1,298.57
ND Withholding Tax                                       12.56
MN Withholding Tax                                    (208.61)
IA WITHHOLD TAX                                         809, 18
MO Withholding Tax                                    (290.38)
MO LOCAL TAX                                            288.43
AZ Withholding Tax                                   8, 623.09
NV Withholding Tax                                      278.00
UT Withholding Tax                                  10,885.36
WISC W/H TAX                                            461.51
ME Withholding Tax                                   2, 403.78
D. C. Withholding Tax                                1,082.47
CO W/H TAX                                           4, 121.87
CO OCCUPATION TAX                                        64.50
CT Withholding Tax                                      211.35
MI W/H TAX                                           5, 386.76
OK Witholding Tax                                    2, 979, 12
IL WITHHOLD TAX                                    (12,823.24)
MD WITHHOLDING TAX                                  17,778.03
MD LOCAL WITHHOLDING                                    275.90
NC Withholding Tax                                  10,599.21
MS W/H TAX                                               12.00
OR Withholding Tax                                   1,708, 42
OR COUNTY Withholding Tax                            1,880. 16
SC Withoulding tax                                  29, 040.47
WV withholding tax                                   3,228.42
NE W/H TAX BAL OK                                       495.90
KY W/H TAX                                           9, 175.03
AL W/H TAX                                              674.37
AL local W/H TAX                                         26.54
GA Withholding Tax                                  27, 787. 18
AR Withholding Tax                                   3, 880, 54
RI Withholding Tax                                  10,303.11
LA W/H TAX                                           1, 109.00
NM W/H TAX                                              209. 19
IN W/H TAX                                           9,460.43
IN LOC TAX                                              235.87
                                  Unaudited   - For Management     Purposes Only
       15-10243-mg
       18-01649-mg
              Case 1:19-cv-08087-UA
                     Doc 16-1
                          99-1 Filed 03/28/19
                                     04/22/15
                                      Document Entered
                                                5-1 Filed
                                                        04/22/15
                                                        03/28/19
                                                          08/29/19
                                                                 11:03:12
                                                                 16:29:25
                                                                    Page 45Exhibit
                                                                            of 62 A   Pg
                                            19
                                             6 of 7
                                                  36
                                  TS EMPLOYMENT INC 2014-2015
                                             Balance Sheet
                                           January   31, 2015

CA SDI payable                                           15.50
UT SDI PAYABLE                                           52.86
NJ SDI payable                                  769,222, 49
TN SDI PAYABLE                                           18.06
PA SDI PAYABLE                                           18.99
Suspense Acct Payable???                           19,586.94
FUTA Tax Payable                                  73, 567.47
FUTA Tax Payable                             (5,438, 066.67)
FUTA Tax Payable                               (256, 644. 36)
FUTA Payable IOS                                         79.22
FUTA Payable TS STAFFING                      3,265, 014.15
FUTA Payable ACCOUNTABILITES                    658,955.63
FUTA Payable CRD                                 393,632.77
FUTA Payable CRS                                       225.39
FUTA Payable CRS/TRITEL                               (169.19)
FUTA Payable DIAMOND                          2, 077, 982.60
FUTA Payable ICG                                   53,262. 29
Sales Tax Payable                                  (3,876. 80)
DE ETT                                                 258.63
AZ Special Assessment tax                              360. 17
NV Business Tax Payable                            53,902.85
NH Business Tax Payable                            24, 398.58
SUTA Tax Payable                                 598, 822. 94
NY SUTA Tax Payable                              203, 888. 14
N J SUTA Tax Payable                             147,929.72
CA SUTA Tax Payable                           1,771,563.62
PA SUTA Tax Payable                                10,343.47
VA SUTA Tax Payable                                 (1,441.95)
DE SUTA Tax Payable                                  1, 110.92
KS SUTA Tax Payable                                    376.52
MA SUTA Tax Payable                              518, 181,06
OH SUTA Tax Payable                                13,160.92
TN SUTA Tax Payable                                17,251.27
MN SUTA Tax Payable                                 (1,114.34)
IA SUTA Tax Payable                                     854.22
MO SUTA Tax Payable                                 (1,677.30)
AZ SUTA Tax Payable                                 (7,711.28)
NV SUTA Tax Payable                               (12,791.43)
UT SUTA Tax Payable                                12, 868.80
WI SUTA Tax Payable                                  1,636.22
SD SUTA Tax Payable                                     (19.85)
ME SUTA Tax Payable                                 (5,400. 19)
DC SUTA Tax Payable                                  3,722. 04
CO SUTA Tax Payable                                 (7,654.09)
CT SUTA Tax Payable                                 13,986.78
MI SUTA Tax Payable                                 16,753.95
OK SUTA Tax Payable                                  6, 740.63
IL SUTA Tax Payable                               145,050.46
MD SUTA Tax Payable                                22, 888.98
NC SUTA Tax Payable                                27, 190.72
MS SUTA Tax Payable                                     228.30
OR SUTA Tax Payable                                  3,764.05
SC SUTA Tax Payable                                25, 857, 80
WV SUTA PAYABLE                                      1,557.08
NE SUTA Tax Payable                                  2, 153.92
WA SUTA Tax Payable                                  5, 556.43
KY SUTA Tax Payable                                 14,706.51
AL SUTA Tax Payable                                  1,415.34
 GA SUTA Tax Payable                                33,032.51
AR SUTA PAYABLE                                      1,747. 71
                                Unaudited - For Management Purposes Only
           15-10243-mg
           18-01649-mg
                  Case 1:19-cv-08087-UA
                         Doc 16-1
                              99-1 Filed 03/28/19
                                         04/22/15
                                          Document Entered
                                                    5-1 Filed
                                                            04/22/15
                                                            03/28/19
                                                              08/29/19
                                                                     11:03:12
                                                                     16:29:25
                                                                        Page 46Exhibit
                                                                                of 62 A          Pg
                                                20
                                                 7 of 7
                                                      36
                                      TS EMPLOYMENT INC 2014-2015
                                                   Balance Sheet
                                                  January   31, 2015

RI SUTA Tax Payable                                   26, 202. 07
LA SUTA Tax Payable                                    1,462.91
NM SUTA Tax Payable                                       424. 30
ID SUTA Tax Payable                                         0.22
IN SUTA Tax Payable                                  (20, 331.58)
SD SUTA Tax Payable                                        17.58
NH SUTA Tax Payable                                    3,325.60
FL SUTA Tax Payable                                   57, 012.52
TX SUTA Tax Payable                                   36, 876.67
ND SUTA Payable                                            57.87
Other Current Liabilities                                   2.43

Total Current Liabilities                                                     127,411,634.69

Long-Term Liabilities
 DUE To/From ServiceS                             28, 489, 698.92
 Due to/from STS GROUP                                  (271.49)
 Due/To From E                                    (3,363,818,86)
 Due/To From BROADWAY PEO                         (1,970,711.04)
 Due/To From TS HEALTH                             9,281,400.00
 Due/To From DC RESTAURANTS                           11,700.00

Total Long-Term Liabilities                                                    32,447, 997.53

Total Liabilities                                                             159,859,632.22

Capital
Additional Paid In Capital                            98,000.00
 Capital Stock                                         2, 000.00
 Retained Earnings                               (49,522, 650. 10)
Net Income                                           535,231.21

Total Capital                                                                 (48, 887,418.89)

Total Liabilities & Capital                                            $110,972,213.33




                                    Unaudited   - For Management     Purposes Only
15-10243-mg
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 16-1
                   99-2 Filed 03/28/19
                              04/22/15
                               Document Entered
                                         5-1 Filed
                                                 04/22/15
                                                 03/28/19
                                                   08/29/19
                                                          11:03:12
                                                          16:29:25
                                                             Page 47Exhibit
                                                                     of 62 AB   Pg
                                     21
                                      1 of 3
                                           36




                              EXHIBIT B
15-10243-mg
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 16-1
                   99-2 Filed 03/28/19
                              04/22/15
                               Document Entered
                                         5-1 Filed
                                                 04/22/15
                                                 03/28/19
                                                   08/29/19
                                                          11:03:12
                                                          16:29:25
                                                             Page 48Exhibit
                                                                     of 62 AB               Pg
                                     22
                                      2 of 3
                                           36
                                t
                                    -Gross
                                     V~Vfa es          % Allocable         $ Allocable
            Tri-State S              142, 614,659        2, 000%              2, 852, 293
            STS Group                  28, 512,680        1.000%                 285, 127
            Broadway                  21, 160,612         2 000%                423, 212
            TSE-PEO                  221,445, 778         2, 750%             6,089, 759
            Tri-Odyssey               19,299, 936         2.750%                530, 748
            Tri-State       E         77, 266, 387        2.000%              1,545, 328
            TS Employment            646, 518,055         1.450%              9, 374, 512
            Tri-State NC               1,761,837          2.000%                  35, 237
            Tri-State SC               3, 061, 112        2.000%                  61,222

            Total                   1, 161,641,056                           21, 197,438



            Carusso                    12,637, 854 (less sts allocation)
            Overhead                    8, 500, 000


            Total Costs                21, 137,854

            As a % of Wages




                                                            Ci"cva+Q




                        ~   0
        15-10243-mg
        18-01649-mg
               Case 1:19-cv-08087-UA
                      Doc 16-1
                           99-2 Filed 03/28/19
                                      04/22/15
                                       Document Entered
                                                 5-1 Filed
                                                         04/22/15
                                                         03/28/19
                                                           08/29/19
                                                                  11:03:12
                                                                  16:29:25
                                                                     Page 49Exhibit
                                                                             of 62 AB   Pg
                                             23
                                              3 of 3
                                                   36

~Es   esses
AdvertisingExp - NY Tri-State                34, 524.20
Bank Charges -Visa Credit Card                1,027. 82
Bank Charges - NY                         1,534, 063.42
Workers Comp Claim Adjusters                244, 833, 00
Workers Comp Broker Fee                    208, 154.00
Background                                  15,213.30
Auto Expense - NY                           47, 324. 14
Training Exp.                                7, 550.76
Computer Exp. - NY                          45, 007.95
FEDEX                                      269, 921.00
Dues    k Subscriptions    - NY               11,789.56
Drug Screenings                                8,693.30
Reference Expense                            64, 844. 17
Rent-NJ                                      27, 580.00
Rent - NY                                   673,232.59
Rent - FLA                                    36,739.85
Rent - CA                                     18,200.00
Gifts                                           1,400. 00
Insurance-General     Liability               53,405.68
Insurance - Life                              12, 894.20
Interest Expense-NY                       1,964, 439.52
Accounting                                  944, 600.00
Legal                                       540, 612.22
Licenses 4, Fees                              18,325.56
Meals & Entertainment                         83, 183.46
Travel                                      406, 066.90
Miscellaneous     Exp. -NY                    35,488.61
Office Maintance                            179,359.45
Office Maintenance        - NY                  1,778.51
Messenger Service                               8, 783. 11
Training-NY                                     6, 864.00
Printing                                           546. 19
Printing-NY                                   45, 710.16
Office Supplies     k Expenses              200, 130.13
Office Supplies     k Exp. - NY               57,685.31
Postage &, Deliveries - NY                   127,226. 98
Repairs k, Maintenance       - NY              19,928.12
Cable                                           5, 538.49
Telephone - NY Tri-State                    227, 532, 44
Telephone - FLA                                11,944, 63
Telephone - CA                                  4, 350.86
Utilities - NY                               135,975.07
Utilities - NY - 10FL                           2, 987.55
Utilities - FLA                                 4, 135.14
 Safet Jenashevia                              47, 589.00
 John Cutolo                                 771 600.00


                                                   KLUTZ
15-10243-mg
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 99-3
                   16-1 Filed 04/22/15
                              03/28/19
                               Document Entered
                                         5-1 Filed
                                                 04/22/15
                                                 03/28/19
                                                   08/29/19
                                                          11:03:12
                                                          16:29:25
                                                             Page 50Exhibit
                                                                     of 62 CA   Pg
                                     24
                                      1 of 7
                                           36




                              ~+~lan             c
                 15-10243-mg
                 18-01649-mg
                        Case 1:19-cv-08087-UA
                               Doc 99-3
                                    16-1 Filed 04/22/15
                                               03/28/19
                                                Document Entered
                                                          5-1 Filed
                                                                  04/22/15
                                                                  03/28/19
                                                                    08/29/19
                                                                           11:03:12
                                                                           16:29:25
                                                                              Page 51Exhibit
                                                                                      of 62 CA                                                                                                                                               Pg
                                                      25
                                                       2 of 7
                                                            36
T RISC      5   H2A    04/21/201 5 3i'32 PM




  .. 1120
 ,.
 Department of the Treasury
                                                            For calendar year 2013 or tax yssr              beginning,
                                                                                                 U. S. Corporation
                                                                                                                 Income                                       Tax Return
                                                                                                                                                                         ending
                                                                                                                                                                                                                                  DMS No 1545-0123


 Internal Revenue Service                                         W Information about Form                     1120 and its separate instructions is at www. lrs. ov/foim1120.
 A         Check If:                                                 Name
                                                                                                                                                                                                                              dentirlcstlon    number
 1s Consolidated return
    (attach Form 851)
                                                                         TRI-STATE                         EMPLOYMENT                             SERVICES, INC.                                                            3600
  b Life/nonlife consoli-
    dated return                                                     Number, slrsei, and room or smts no,            If   s P.   box,   sse   instructions                                             C     Date incorporated
 2 Personal holding co.
    (allach Sch, PH)
                                                      OR                 160         BROADWAY                        15TH FLOOR                                                                        05 01/2002
    Personal service corp,                            PRINT                                                                                                                                            D     Total assets isse instructions)
    (sae instructions)                                               City or town, state, or province, country snd ZIP or foreign postal code
 4 schedule M-3 aNmhed,                   ,   X                          NEW         YORK                                                       NY           10038
                                                                                                                                                                                                                           128 609 457
                                        E Check                    if:   1)         Initial return   (2)          Finalralurn       3)             Name change    (4)       Address change

                 1a Gross receipts or sales                                                                                                                      1a      168, 126, 181 .", "
                  b Returns and allowances                                                                                                                       1b
                  c Balance. Subtract line 1b from line 1a                                                                                                                                                   1c            168, 126, 181
                 2 Cost of goods sold {attach Form 1125-A)                                                                                                                                                    z            173, 611, 052
                 3 Gross profit. Subtract line 2 from line 1c                                                                                                                                                               -5, 484, 871
     0           4 Dividends (Schedule C, line 19)
     E
     0
     0           5 Interest                                                                                                                                                                                                              579, 540
                 6 Gross rents
                 7 Gross royalties
                 8 Capital gain net income (attach Schedule D (Form 1120))
                 9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797)
                10 Other income (see instructions     attach statement)  —                                                                                              See Stmt 1                           10                 13, 679, 723
                11 Total income, Add lines 3 throu h 10                                                                                                                                                                            8     774, 392
                12 Compensation of offtcers {see instructions     attach Form 1125-E)       —
                13 Salaries            and wages       (less employment              credits)
     0 14                 Repairs and maintenance                                                                                                                                                            14                          201, 066
                15        Bad debts
  '0                                                                                                                                                                                                          16                     755, 752
  '0            16        Rents
     0          17        Taxes and licenses                                                                                                                                                                  17                     296, 397
     00         18        Interest                                                                                                                                                                            18                   1, 964, 440
                19        Charitable contributions                                                                                                                                                            19
     E          20        Depreciation from Form 4582 not claimed on Form 1125-A or elsewhere on return (attach Form 4582)                                                                                    20
     I
                21        Depletion                                                                                                                                                                           21
     0
     00         22        Advertising                                                                                                                                                                         22                              34, 524
                23        Pension, profit-sharing, etc„plans                                                                                                                                                  23
     5                                                                                                                                                                                                        24
     2          24        Employee benefit programs
                25        Domestic production activities deduction (attach Form 8903)                                                                                                                         25
     ci         26        Other deductions (attach statement)                                                                                                           See Stmt                2             26               40, 729, 726
  c/3
                27        Total deductions. Add lines 12 through 26                                                                                                                                                            43, 981, 905
                25        Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11                                                                            28              -35 207, 513
     4oi        29a       Net operating loss deduction (see instructions)                                    29a
     03               b Special deductions (Schedule C, line 20)                                                                                                 29b
                      c   Add lines29a and 29b                                                                                                                                                               29c
                30        Taxable income. Subtract line 29c from line 28 (see instructions)                                                                                                                  30               -35 207, 513
                31        Total tax (Schedule          J, Part     I, line    11)                                                                                                                            31
                32        Total payments          and refundable          credits (Schedule                J, Part   II, line    21)
                33        Estimated tax penalty (see instructions). Check if Form 2220 is attached                                                                                                            33
                34        Amount owed. If gne 32 is smaller than the total of lines 31 and 33, enter amount owed                                                                                              34
                36        Overpayment. If line 32 is larger than the total of lines 31 and 33, enter amount overpaid                                                                                          35
                36        Enter amount from line            35 ou want: Credited to 2014 estimated tax                                        k                                          Refunded             36
                       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my
                                                                                                                                                                           knowledge                May the IRS discuss this return wilh lhs preparer
                       and belief, it is true, correct, and complete, Declaration of preparer (other than laxpayer) is based on ail information of which preparer
                                                                                                                                                                  has any knowledge.
  Sign                                                                                                                                                                                              shownbelow      see   instructions   2    X Yes         No


  Here                                                                                                                                                                                          PRESIDENT
                               signature or of/leer         ROBERT CAS SERA                                                                                      Date                        Tins

                                                            name                                             Preparer's signsiurs                                                                                                    PTIN
                                     PrinuTyps preparer's                                                                                                                         Date                        sck           d

                                     IRWIN KOSSOPP                                                            IRWIN KOSSOFF                                                       04/21/15                 ss//employed                P00750650
  Paid
  Preparer                             rms name                          K          soff             &      Kossoff,                          CPAs            LLP                                          Firm's SIN     I                           8450
  Use Only                           Firm's address   1                  3 Hatf3. eld Ln                                                                                                                   Phone no

                                                                         Goshen, NY                                                                           10924                                        845-294-1040
                                                                                                                                                                                                                                         Form           0 (2013i
  For Paperwork Reduction Act Notice, sss separate Instruct/one.
  DAA
           15-10243-mg
           18-01649-mg
                  Case 1:19-cv-08087-UA
                         Doc 99-3
                              16-1 Filed 04/22/15
                                         03/28/19
                                          Document Entered
                                                    5-1 Filed
                                                            04/22/15
                                                            03/28/19
                                                              08/29/19
                                                                     11:03:12
                                                                     16:29:25
                                                                        Page 52Exhibit
                                                                                of 62 CA                                                                                                                                 Pg
                                                26
                                                 3 of 7
                                                      36
TRISCSH2A OS/21I2015       3.'32     PM



 Form    1120 2013 TR1- STATE EMPLOYMENT                                                                     SERVICES XNC.                                                   3600                                             Pa   e5
      Sgh@IQIS' L":-:; Balance Sheets per Books                                                                           Beginning of tax year                                              End of tax year
                                     Assets                                                                   (a)                                  (b)                               (c)                             (d)
          Cash
  2a Trade notes and accounts receivable                                                                                                                                         3, 591, 728                   )

   b Less allowance for bad debts                                                                                                                                                                                  3, 591, 728
  3 Inventories
  4       U, S. government obligations
  5       Tax-exempt securities (see instructions)                                  "'   "):c"'.
                                                                                             V'
                                                                                                  ') 2)x 'p", c c ""      "' ",
  6       Other current assets (arl slmld S @mt                               3                                                             41, 373 334                                                   41 110,501
  7       Loans to shareholders
  8       Morlgage and real estate loans
  9 Other investments (euech slmr )
 10a Buildings and other depreciable assets
      b Less accumulated depreciation
 11a    Depletable assets
      b Less accumulated depletion
 12 Land (net of any amortization)
 13a Intangible assets (amortizable                             only)                             1, 297, 777                                                                    1 297 777           Y
                                                                                                                                                                                                                     s

   b Less accumulated amortization                                                                            259, 555                           1, 038, 222                         519, 111                 778, 666
 14 Other assets(attach stmt. )                                  Stmt 4                                                                     10, 582 733                                                   83  128, 562
 15       Total assets                                                                                                                      52, 994, 289                                                 128, 609, 457
          Liabilities and Shareholders'                          Equity
 16       Accounts payable                                                                                                                  11 072, 497                                                   30 246, 860
 17       Mortgages, notes, bonds payable                  in    less than 1 year
 18       Other current liabilities (att. stmt. )                S t Xnt 5                                                                  43 182 496                                                   136, 104, 978
                                                                                                  x     )
 19       t.oans from shareholders
 20       Mortgages, notes, bonds payable                  in 1   year or more                                                                      800 000
 21       Other liabilities        (altach statement)

 22       Capital stock;               a Preferred stock
                                       b Common stock                                                                     1, 000                           1 000                           1 000                            1, 000
 23       Additional      paid-in capital
                                                                                                   A

 24       Retained earnings-Appropriated           (alt. stml)
 25       Retained earnings                —Unappropriated                                                  (. ') c
                                                                                                                                            -2, 061, 704                                                 -37 743, 381
 26       Adjusimenis   lo SH equi(y (alt, slmt. )                                                     ')


 27       Less cost of treasury stook
 28       Total liabilities and shareholders'                      e    uit                                                                 52 994 289                                                   128 609, 457
  ,   SghgyI6I';:0'4               '. ',
                                               Reconciliation of Income (Loss) per Books With Income per Return
                               Nots: Schedule M-3 re uired instead of Schedule                                                    M-1 if total assets are $10 million or more —see instructions
   1      Net income (loss) per books                                                                                                 7     Income recorded on books this year
                                                                                                                                                                                                                    x"'V   "";,
   2      Federal income tax per books                                                                                                      not included on this return (itemize),                                                 );
  3       Excess of capital losses over capital gains                                                                                       Tex-exempt interest          $
                                                                                                                                                                                                           ")')
  4       Income subject to tax not recorded on books
          this year (itemize):
                                                                                                                                       8    Deduotions on this return not charged
   5     Expenses recorded on books this year not                                                                                           against book income this year (itemize)
         deducted on this return (itemize):                                                                   p                         a   Deprecienon    ...,
       a Depreciation .    $                                                                                                            b   Chanteble
                                                                                                                                            conrnbunons.       ..
       b Cheraable
         conlnbur)ons.  .. $
       c Travel and
         entena)nment .    $                                                                                          )   .
                                                                                                                                       9    Add lines 7 and          8
   6      Add lines 1 throu                h   5                                                                                     10     Income         a    e1   line28   —line 6 less line 9




                                                                                                                                                                                                                    Form


 DAA
   15-10243-mg
   18-01649-mg
          Case 1:19-cv-08087-UA
                 Doc 99-3
                      16-1 Filed 04/22/15
                                 03/28/19
                                  Document Entered
                                            5-1 Filed
                                                    04/22/15
                                                    03/28/19
                                                      08/29/19
                                                             11:03:12
                                                             16:29:25
                                                                Page 53Exhibit
                                                                        of 62 CA       Pg
                                        27
                                         4 of 7
                                              36

TRISCSH2A TRI-STATE EMPLOYMENT SERVlCES, INC,                              4/21/2015 3:31 PM
      3600                         Federal Statements
FYE: 12/31/2013


               Statement 4 - Form 1120 Pa e 5 Schedule L Line 14 - Other Assets
                                           Beginning               End
              Descri tion                    of Year             of Year
SECURITY DEPOSITS                                68, 868            20, 443
BID DEPOSITS                                     69, 493
INVESTMENTS                                  3, 959, 817        72, 013/ 869
LOANS RECEIVABLE                             6, 370, 385         3, 586, 112
OTHER ASSETS                                    114, 170             14, 170
INVESTMENT     IN AFFILIATES                                     7, 493, 968
     Total                                  10, 582, 733        83, 128, 562

       Statement 5 - Form 1120 Pa e 5 Schedule L Line 18 - Other Current Liabilities
                                            l3eginning             End
              Descri tion                    of Year             of Year
SALARIES PAYABLE                                                 2, 728, 358
PAYROLL TAXES WITHHELD                      40/325/982          64, 882, 560
BANK OVERDRAFT                               2, 506, 514         7, 886, 220
CUSTOMER DEPOSIT                                350, 000            350, 000
BID PAYABLE                                                         364, 893
OTHER PAYABLE                                                         4, 076
WORKERS COMPENSAT1ON PAYABLE                                    59, 888, 871
      Total                                 43, 182, 496       136, 104, 978




                                                                                        4-5
        15-10243-mg
        18-01649-mg     Case 1:19-cv-08087-UA
                               Doc 99-3
                                    16-1 Filed 04/22/15
                                               03/28/19
                                                Document Entered
                                                          5-1 Filed
                                                                  04/22/15
                                                                  03/28/19
                                                                    08/29/19
                                                                           11:03:12
                                                                           16:29:25
                                                                              Page 54Exhibit
                                                                                      of 62 CA                                                                                                                             Pg
1 SEMPLDY 04/20/2015 2 05 PM
                                                      28
                                                       5 of 7
                                                            36

 ,..      . 1120
 Deparimeni of Ihe Treasury
 Internal Revenue Service
                                                                                      U. S. Corporation
                                                           For calendar year 2013 or isx year
                                                              W Information about Form
                                                                                                   boglnning,
                                                                                                        income Tax Return
                                                                                                                                                      ending
                                                                                                    1120 and its separate instructions is at www. irs. gov/forrn110,
                                                                                                                                                                                                           OMB No        1545.0123


 A        Check     if1'                                         Name
                                                                                                                                                                                   B    Employer idcnnficctlon
    1c Consokdaled            return
                                                                   TS      EMPLOYMENT                           INC                                                                                                      number
       (attach Form 851)
     b Life/nonlife consok.                                                                                                                                                                              9930
          dated return                                TYPE       Number,   sireel, androom orsuite no      If   aP   box, see rnsiruciions                                         C    Date incorporaicd
          Personal holdrng co.
          iailach Sch. PHY
                                                      OR           160        BROADT/rfAY                  15TH FLOOR                                                              08 06 2010
 3        Personal servrce corp                       PRINT
          (see insiructions),                                    City or iown. slate, or province, country and 21P or lorctgn posiai code                                          D    Total assets lace msfrucuons)
          Schedule M-3 attached                                                                                               NY       10038
                                                                                                                                                                                            3            21 959 823
                                                      E   Checkrf. I1)      Inaralrelurn   (2)         Fmalreturn       (3)      Name change    (4       Addresschange
              1a Gross receipts or sales                                                                                                       1a     7 61 805 964
                b Returns and allowances                                                                                                       1b
                c Balance.          Subtract line 1b from line 1a                                                                                                                        10         761 805 964
              2            Cost of goods sold (attach Form 1125-A)                                                                                                                                  750 985 207
             3             Gross profit, Subtract line 2 from line tc                                                                                                                                10 820 757
             4             Dividends (Sch'edule C, line           19)
             5             Interest
              6        Gross rents
              7        Gross royalties
              8        Capital gain net income (attach Schedule D (Form     1120))
             9                  or(loss) from Form 4797, Part II, line 17 (attach Form 4797)
                           Net gain
            10         Other income (see instructions                —
                                                        attach statement)                                                                                                                10
            11         Total income. Add lines 3 throu h 10                                                                                                                                              10 820 757
            12         Compensation of officers (see instructions                     —
                                                                     attach Form 1125-E)                                                                                                 12
            13         Salaries and wages (less employment credits)                                                                                                                      13
            14         Repairs and maintenance                                                                                                                                                                       78 460
            15         Bad debts                                                                                                                                                        15
     cs
     Ol
            16         Rents                                                                                                                                                            16                         16 565
     cx     17         Taxes and licenses                                                                                                                                               17                        101 660
     O
            18         Interest                                                                                                                                                                                   223 051
            19         Charitable contributions                                                                                                                                         19
     E      20         Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562)                                                                 20
            21         Depletion                                                                                                                                                        21
            22        Advertising                                                                                                                                                       22
     O
            23         Pension, profit-sharing, etc. , plans                                                                                                                            23
     2      24         Employee benefit programs                                                                                                                                        24
            25  Domestic production activities deduction (attach Form 8903)                                                                                                             25
     I
    Cfl     26  Other deductions (attach statement)                                                                                                  See Stmt                                             9 981 560
            27  Total deductio'ns, Add hnes 12 through 26                                                                                                                               27               10 402 378
     m      28  Taxable income before net operating loss deduction and special deductions.                                               Subtract line 27 from line 11                  28                  418 379
            29a Nel operating loss deduction (see instructions)                                                                               29a
 Ca          b Special deductions (Schedule C, line 20)                                                                                       29b
                c     Add lines  29a and 29b                                                                                                                                           29c
w
rc
           30         Taxable income. Subtract line 29c from line 28 (see instructions)                                                                                                30                         418 379
0&
           31         Total tax (Schedule J, Part I, line 11),                                                                                                                          31                         36 608
IU Fc

%E
 ~
fO
           32         Total payments and refundable credits (Schedule J, Part II, line 21)                                                                                              32                         36 000
c cu 33               Estimated tax penalty (see instructions) Check if Form 2220 is attached                                                                            Wg             33
O
4I   c;    34         Amount owed. If line 32 is smaller than the total of lines 31 and 33, enter amount owed                                                                           34                                     608
&C
w
           36         Overpayment. If line 32 is larger than the total of lines 31 and 33, enter amount overpaid
           36         Enter amount from line 35 ou want. Credited to 2014 estimated tax                                        1                                  Refunded
                  under penaliies of perjury, I declare Ihai I have examined thrs return, including accompanying schedules and statements, and lo Ihe best of my knowl
                                                                                                                                                                                   i    36
                                                                                                                                                                              kitty ihe IRS discuss this return with Ihe preparer
                  and bekef, itis Irue, correct, and complele. Declaration of preparer tother Ihan Iaxpayeri is based on all rnformaiion of which preparer has any knowle     e.
Sign                                                                                                                                                                          shown befow       see insirucgons          Yea      No
Here                                                                                                                                                                      PRESIDENT

                                  Pnni/Type    preparer's name                                   Preparer's signature
                                                                                                                                              Dais                t   Title

                                                                                                                                                                                                            PTIN
                                                                                                                                                           Date                                      u
Paid                               IRWIN KOSSOFF                                                 IRWIN KOSSOFF                                            04/20/15                  self. employed          P00750650
Preparer                          Frrm'sname        i             KOSSOZZ                  6 KOSSOff                          CPAS            LLP
Use Only                          Firm's address                  3 HatEie1ci Ln                                                                                                    Phone no
                                                                  Goshen   NY                                                                10924                                 845-294-1040
For Paperwork Reduction Act Notice, soc separate Instructions,                                                                                                                                                    Form         (2013)
DAA
             15-10243-mg
             18-01649-mg
                    Case 1:19-cv-08087-UA
                           Doc 99-3
                                16-1 Filed 04/22/15
                                           03/28/19
                                            Document Entered
                                                      5-1 Filed
                                                              04/22/15
                                                              03/28/19
                                                                08/29/19
                                                                       11:03:12
                                                                       16:29:25
                                                                          Page 55Exhibit
                                                                                  of 62 CA                                                                                              Pg
                              2'. 05 PM
                                                  29
                                                   6 of 7
                                                        36
TSEMPLDY 04/20r2015


 Fo rm 1120 2013                      TS EMPLOYMENT                 INC                                                                9930                                             Pa   e5
   Schedule               I           Balance Sheets per Books                       Beginning of tax year                                                  End of tax year
                                      Assets                                   (a)                               (b)                              (c)                           (d)
  1   Cash                                                                                                       239        0 0                                           1 361 393
  2a Trade notes and accounts receivable                                  1~2217 405                                                        20 543 643
   b Less allowance for bad debts                                                                     12 217 4 5                                                       20 543 643
  3 Inventories
  4   U. S. government obhgations
  5   Tax-exempt securities (see instructions)
  6 Other current assets (au etml) S ttrlt                                                                         11 000                                                            54 787
  7   Loans to shareholders
  8 Mortgage and real estate loans
  9 Other inVeStmentS (euach slml ) S t1ft                      t                                     14 285 919
 10a Buildings and other depreciable assets
    b Less accumulated depreciation
 11a Depletable assets
    b Less accumulated depletion
 12        Land (net of any amortization)
 13a       Intangible assets (amortizable               only)
    b Less accumulated amortization
 14 Other assets (attach stmt. )
 15 Total assets                                                                                      26 753 324                                                        21 959 823
      Liabilities and Shareholders' Equity
 16 Accounts payable                                                                                     1 434 573                                                                   80 013
 17 Mortgages, notes, bonds payable in less than 1 yea
 18 Other current liabilities (att. stmt. ) S tttt              t                                     20 574 058                                                        18 783 553
 19 Loans from shareholders
 20 Mortgages, notes, bonds payable in 1 year or more
 21   other liabilities(agecbstalemeni)        Sttftt                                                    4       099 260                                                  2 372           059
 22   Capital stock a Preferred stock
                          b Common stock                                             2 000                              2   000                         2    000                      2 000
 23 Additional paid-in capital                                                                                     98 000                                                            98 000
 24   Reiemed earnings — Appropriated (all. slmi. )

 25 Retained earnings                     —
                                  Unappropriated                                                                 545 433                                                        624 198
 26 Adiuslmenis io SH eriuily (alL siml )
 27   Less rost of treasury stock
 28 Total liabilities and shareholders' e uit                                                         26 753 324                                                        21 959 823
   Schedule M-1                 Reconciliation of Income                     (Loss) per Books With income per Return
                                              Note:Schedule M-3 re uired instead of Schedule M-1             assets are $10 million or more —see instructions
                                                                                                      if total
          Net income (loss) per books                                                            7     Income recorded on books this year
          Federal income tax per books                                                                 not included on this return (itemize):
          Excess of capital losses over capital gains                                                  Tax-exempl mteresl       $
          Income subject to tax not recorded on books
          this year (itemize);
                                                                                                 S     Deductions on this return not charged
  6       Expenses recorded on books this year not                                                     against book Income this year (itemize),
          deducted on this return (itemize):                                                      a    Deprem    ebon
      a   Depreciatron,           ,   $                                                           b Cbenteble
                                                                                                       conlnbubons
      b   Cherliable
          conurbubons,                $
      c   Travel end
          enlerternment,      .       $
                                                                                                9      Add lines 7 and S
          Add lines1 throu                h   5                                                10 Income                a e   1 line   2S   —line 6 less line 9




                                                                                                                                                                              Form    1120(2013)
DAA
   15-10243-mg
   18-01649-mg
          Case 1:19-cv-08087-UA
                 Doc 99-3
                      16-1 Filed 04/22/15
                                 03/28/19
                                  Document Entered
                                            5-1 Filed
                                                    04/22/15
                                                    03/28/19
                                                      08/29/19
                                                             11:03:12
                                                             16:29:25
                                                                Page 56Exhibit
                                                                          of 62 C
                                                                                A Pg
                                        30
                                         7 of 7
                                              36
TSEMPLOY TS EMPLOYMENT INC                                          4/20/2015 2;11 PM
     9930                     Federal Statements
FYE: 12/31/2013


                     Statement 1 - Form 1120 Pa e     1    Line 26 - Other Deductions

               Descri tion                     Amount
ADMINISTRATIVE       FEE                       9, 374, 512
BANK   CHARGES                                    144, 268
COMMISSIONS                                       207, 271
COMPUTER EXPENSE                                             35
INSURANCE & BOND EXP                                  78, 744
LEGAL AND PROFESSIONAL                                29, 454
OFFICE EXPENSE                                       108, 371
BONDING                                               12, 824
TRAVEL                                                 6, 626
MISCELLANEOUS                                          7/591
POSTAGE                                               10, 391
50% ot Meals r       Entertainment                        1, 473
       Total                                   9, 981, 560

           Statement 2 - Form 1120 Pa e 5 Schedule L Line 6 - Other Current Assets

                                              Beginning                     End
               Descri tion                     of Year                    of Year
PREPAID PAYROLL TAXES                                 11, 000                  11, 000
DEF TAX ASSET                                                                 43, 787
       Total                                          11, 000                 54, 787

               Statement 3 - Form 1120 Pa e 5 Schedule L Line 9 - Other Investments

                                              Beginning                     End
               Descri tion                     ot'   Year                 of Year
CRD STOCKS                                    14, 285, 919
       Total                                  14, 285, 919

         Statement 4 - Form 1120 Pa e 5 Schedule L Line 18 - Other Current Liabilities

                                              Beginning                     End
               Descri tion                     of Year                    of Year
ACCRUED PAYROLL                                8, 177, 144               11, 950, 711
ACCRUED PAYROLL       TAXES                    6, 989, 868                 6, 832, 842
BANK OVERDRAFT                                 5, 407, 046
       Total                                  20, 574, 058               18, 783, 553




                                                                                         1-4
15-10243-mg
18-01649-mg
       Case 1:19-cv-08087-UA
              Doc 99-4
                   16-1 Filed 04/22/15
                              03/28/19
                               Document Entered
                                         5-1 Filed
                                                 04/22/15
                                                 03/28/19
                                                   08/29/19
                                                          11:03:12
                                                          16:29:25
                                                             Page 57Exhibit
                                                                     of 62 DA   Pg
                                     31
                                      1 of 6
                                           36




                             EXHIBIT D
      15-10243-mg
      18-01649-mg
             Case 1:19-cv-08087-UA
                    Doc 99-4
                         16-1 Filed 04/22/15
                                    03/28/19
                                     Document Entered5-1 Filed04/22/15
                                                               03/28/19
                                                                 08/29/19
                                                                        11:03:12
                                                                        16:29:25
                                                                           Page 58Exhibit
                                                                                   of 62 DA   Pg
                                     TS EMPLOYMENT INC 2014-2015
                                             32
                                              2   of  6
                                                      36
                                             Balance Sheet
                                                        Janumy   31, 2015




4 Cunent Assets
5 Chase 93412
 6   Chase-934-12
     WF 412 2124
     WF 41288753
9    WF 412 21246
10   SOVEREIGN
11   SOVEREIGN
12   WF 412 4001
13   WF 412 5513
14   CITI 998 725
15   Account Recei
16   Account Rece
17 AR-ACCOUN
18 AR-CRD
19 AR-CRS
20 AR-CRS-TRI
21 AR-DIAMON
22   AR-ICG
23   AR-NATION
24   NYS SUTA
25
26   Total Cut i eat
27
28 Pi opetry   and
29
30   Total Ptopert
31
32   Other Assets
33   Prepaid Expei
34   Suta Deposit-
35   Defened Tax
36   Woikers Com
37
38   Total Other A

40 Total Assets                        ,   5      111,622, 446. 62




4/21/2015 at 5:23 PM                       Unaudited   - For Management     Put3ioses Only
      15-10243-mg
      18-01649-mg
             Case 1:19-cv-08087-UA
                    Doc 99-4
                         16-1 Filed 04/22/15
                                    03/28/19
                                     Document        Entered
                                                     5-1 Filed 04/22/15
                                                               03/28/19
                                                                 08/29/19
                                                                        11:03:12
                                                                        16:29:25
                                                                           Page 59Exhibit
                                                                                   of 62 DA                                             Pg
                                     TS EMPLOYMENT INC 2014-2015
                                             33
                                              3 ofSheet
                                             Balance  6
                                                      36
                                                                                  January   31, 2015




                       A


41
42
43
44      LIABILITIES AND CAPITAL
45
46   Cunent Liabilities
47   Accounts Payable                        5    5, 396,534 02                                      5,396, 534 02
48   Accounts Payable-OVERLOAD                    (555,420. 64)                                       (555,420 64)
49   ACCRUED PAYROLL                             10,764, 393 90                                     10,764, 393 90
50   Accnied Payroll Taxes                        3,305, 874. 52                                     3,305, 874 52
51   Accrued Expenses                                212, 666 06                                       212,666.06
52   Corpoiation Taxes                                29, 053 00                                        29,053 00
53   Federal & Fice Taxes Payable                67,424, 697 33
54   Federal & Fice Taxes Payable                26, 817,242. 83
55   Federal & Fica Taxes Payable                 5,986,797 94                                                        100,228, 738 10
56   EFLEX FOR ALL                                    41,637 88                                         41,637.88
57   Deductions-401K                                  15,602 56                                         15,602 56
58   Deductions Payable                              571,987 78                                        571,987 78
59   Deduct Payable Accountabihtes                    40, 459.70                                        40, 459 70
60   Deduct Payable CRD                                   838 27                                            838 27
61   Deduct Payable CRS                                   41.69                                              41 69
62   Deduct Payable Diamond                          23, 320 96                                         23, 320.96
63   Deduct Payable ICG                                   35 00                                              35 00
64   Deductions Payable IOS                              753 83                                            753 83
65   Deduct Payable STAFF                            17,380 01                                          17,380.01
66   Cluld Suppott Deductlolls                      141,902 91                                         141,902 91
67   C/S Ded CRD                                         30 81                                               30 81
68   Withholding Tax                                318,303.35                                         318,303 35
69   NY Withholding Tax                             324, 674 16                                        324, 674. 16
70   NY Withholdmg Tax                              143,318 38                                         143,318 38
71   NY LOCAL W/H                                          1.02                                               I 02
72   NY MTA Withholding Tax                            2, 773. 1 6                                       2, 773. 16
73   NY SDI ER tax                                    13, 152 95                                        13, 152 95
74   NJ Witldiolding Tax                            323,772 25                                         323, 772 25
75   NJ LOCAL Withholdm        Tax                     3,919 34                                          3,919.34
76   CA Withholdmg Tax                              197,568.63                                         197,568 63
77   PA Witlthol~din    Tax                          30, 121,85                                         30, 121 85
78   PA LOCAL Withholdm         Tax                   11,617 44                                         11,617 44
79   PA OCCUPATION Withholduig         Tax             1,041. 10                                         1,041.10
80   PA SCHOOL Withholdin        Tax                     580 01                                             580 01
81   VA Withholding Tax                              (2,398 16)                                         (2, 398 16)
82 DE yVithholding Tax                                 1,828 26                                          1,828 26
83 KS W/H TAX                                           235.45                                              235.45
84 ivIA wttholdut tax                               268 630 93                                         268 630 93




4/21/2015 at 5 23 PM                                                 Unaudited   - For Management   Pinposes Only
       15-10243-mg
       18-01649-mg
              Case 1:19-cv-08087-UA
                     Doc 99-4
                          16-1 Filed 04/22/15
                                     03/28/19
                                      Document Entered5-1 Filed 04/22/15
                                                                03/28/19
                                                                   08/29/19
                                                                          11:03:12
                                                                          16:29:25
                                                                             Page 60Exhibit
                                                                                     of 62 DA   Pg
                                       TS EMPLOYMENT INC 2014-2015
                                              344   of  6
                                                        36
                                               Balance Sheet
                                                      January   31, 2015




 1
85    OH W/H TAX
86    ND Withhold
87    MN Withhol
88    IA WITHHO
89    MO Withhol
90    MO LOCAL
91    AZ Withhold
92    NV Withhold
93    UT Withhold
94 WISC W/H
95 ME Withhold
96 D C. Withhol
97 COW/H TA
98 CO OCCUP
99 CT Withhol
100 MI W/H TAX
101 OK Witholdll
102 IL WITHHO
103 MD WITHI-I
104 MD LOCAL
105 NC Withhold
106 MS W/H TA
107 OR Withhold
108 OR COUNT
109 SC Withould
110 WV wttlthold
111 NE W/H TA
112 KY W/H TA
113 AL W/H TA
114 AL local W/
115 GA Witldiold
116 AR Withhold
117 RI Wttttltoldi
118 LA W/H TAX
119 NM W/HTA
120        TAX
      IN W/H
121 INLOC TA
122 CA SDI pay
123 UT SDI PAY
124 NJ SDI aya
125 TN SDI PA
126 PA SDI PA
127 Suspense Ac
128 FUTA Tax P
129 FUTA Tax P
130 FUTA Tax P
131 FUTA Payab
132 FUTA P ayah
133 FUTA Payab
134 FUTA Payab
135 FUTA Payab
136 FUTA Payab
137 FUTA Payab
138 FUTA Payab
139 Sales Tax Pa




4/21/2015 at 5 23 PM                     Unaudited   - For Management      Purposes Only
      15-10243-mg
      18-01649-mg
             Case 1:19-cv-08087-UA
                    Doc 99-4
                         16-1 Filed 04/22/15
                                    03/28/19
                                     Document        Entered
                                                     5-1 Filed 04/22/15
                                                               03/28/19
                                                                 08/29/19
                                                                        11:03:12
                                                                        16:29:25
                                                                           Page 61Exhibit
                                                                                   of 62 DA           Pg
                                     TS EMPLOYMENT INC 2014-2015
                                             35
                                              5 ofSheet
                                             Balance  6
                                                      36
                                                               Januaiy   31, 2015




                       A


140 DE ETT                             258. 63                                             258 63
141 AZ Special Assessment tax          360, 17                                             360 17
142 NV Busmess Tax Payable         53,902 85                                           53,902 85
143 NH Business Tax Payable        24, 398 58                                          24, 398 58
144 SUTA Tax Payable              598, 822. 94                                        598, 822. 94
145 NY SUTA Tax Payable           203, 888 14                                         203, 888 14
146 NJ SUTA Tax Payable           147,929 72                                          147,929 72
147 CA SUTA Tax Payable         1,771,563.62                                        1,771,563 62
148 PA SUTA Tax Payable             10,343 47                                          10,343 47
149 VA SUTA Tax Payable            (1,441 95)                                           (1,441 95)
150 DE SUTA Tax Payable              1, 110 92                                           1, 110.92
151 KS SUTA Tax Payable                376 52                                              376 52
152 MA SUTA Tax Payable           518, 181.06                                         518AI 81,06
153 OH SUTA Tax Pa able             13, 160 92                                         13,160 92
154 TN SUTA Tax Payable            17R251T27                                           17,251.27
155 MN SUTA Tax Payable           (1,114 34)                                            (1,114 34)
156 IA SUTA Tax Payable               854.22                                                854. 22
157 MO SUTA Tax Payable           (1,677 30)                                            (1,677 30)
158 AZ SUTA Tax Payable           (7,711 28)                                            (7,711.28)
159 NV SUTA Tax Payable          (12,791 43)                                          (12,791 43)
160 UT SUTA Tax Payable             12,868 80                                          12,868.80
161 WI SUTA Tax Payable              1,636 22                                            1,636 22
162 SD SUTA Tax Payable                (19.85)                                              (19 85)
163 ME SUTA Tax Payable            (5,400 19)                                           (5, 400 19)
164 DC SUTA Tax Payable              3,722 04                                            3,722. 04
165 CO SUTA Tax Payable            (7,654 09)                                           (7,654 09)
166 CT SUTA Tax Payable             13 808 14                                          13,808 14
167 MI SUTA Tax Payable             16,753 95                                           16,753.95
168 OK SUTA Tax Payable              6,740 63                                            6,740 63
169 IL SUTA Tax Payable           145,050 46                                          145,050 46
170 MD SUTA Tax Payable             22, 888.98                                         22, 888, 98
171 NC SUTA Tax Payable             27, 190 72                                         27, 190 72
172 MS SUTA Tax Payable                 228. 30                                             228 30
173 UR SPUTA T *P Sl                 3,764 05                                            3,764 05
174 SC SUTA Tax Pa able             25, 857 80                                         25, 857 80
175 WV SUTA PAYABLE                  1,557 08                                            1,557 08
176 NE SUTA Tax Payable              2, 153 92                                           2, 153 92
177 WA SUTA Tax Payable              5,556 43                                               556 43
178 KY SUTA Tax Payable             14,706.51                                               706 51
179 AL SUTA Tax Pa able              I 415 34                                               415 34




4/21/2015 at 5.23 PM                              Unmidited   - For Management      Purposes Only
       15-10243-mg
       18-01649-mg
              Case 1:19-cv-08087-UA
                     Doc 99-4
                          16-1 Filed 04/22/15
                                     03/28/19
                                      Document Entered5-1 Filed 04/22/15
                                                                03/28/19
                                                                  08/29/19
                                                                         11:03:12
                                                                         16:29:25
                                                                            Page 62Exhibit
                                                                                    of 62 DA          Pg
                                      TS EMPLOYMENT INC 2014-2015
                                              36
                                               6 ofSheet
                                              Balance  6
                                                       36
                                                                 Januaiy   31, 2015




 1
180 GA SUTA Tax P~aable                33,032.51
181 AR SUTA PAYABLE                     1,747.71
182 Rl RUT~AT, «P Al                   26, 202 07
183 LA SUTA Tax Payable                 1,462. 91
184 NM SUTA Tax Payable                    424 30
186 ID SVTA T~ax Pa able                    0 22
186 IN SUTA Tax Payable              (20 331.58)
187 SD SVTA Tax Payable                    17 58
188 NI-I SUTA Tax Payable               3,325 60
189 FL SUTA Tax Payable                57,012 52
190 TX SVTA Tax Payable                36,876 67
191 ND    SUTA Payable                     57.87
192 Other Current Liabilities               243
193
194 Total Current Liabilities
195
196 Long-Tenp Liabihties
197 DUE To/Fipm ServiceS
198 Due to/from STS GROUP
199 Due/To From E
200 Due/To From BROADWAY PEO       (1,970,711 04)
201 Due/To Fiom TS HEALTH            9,281,400 00
202
203   Total Long-Tenn Liabihties
204
205   Total Liabihties                                     160,487, 932 22
206
207 C~aital
208 Additional Paid In C
209 Capital Stock
210 Retained Earmngs
211 Net Income
212
213 Total   Capital
214
215 Total   Liabihties & C
216




4/21/2015 at 5 23 PM                                Unaudited   - For Management      PutPoses Only
